

Exhibit 10.6






29 April 2017
From:
Garden Care Bidco Limited
6th Floor 30, Broadwick Street
London W1F 8JB


To:
Scotts-Sierra Investments LLC
1209 Orange Street, Wilmington, DE 19801, United States of America


The Scotts Miracle-Gro Company
14111 Scottslawn Road, Marysville, Ohio 43041, United States of America


Dear Sirs
Final Binding Offer for the Scotts-Miracle Gro International Business
We refer to the proposed agreement for the sale and purchase of the Scotts
Miracle-Gro International Business (the “Group”), the form of which is attached
as Exhibit 1 to this letter (“Sale and Purchase Agreement”), which may be
entered into by The Scotts Miracle-Gro Company (the “Guarantor”), Scotts-Sierra
Investments LLC (the “Seller”) and Garden Care Bidco Limited (the “Purchaser”)
concerning the possible acquisition of the shares of the Group Companies listed
in Part 1 and the businesses listed in Part 2 of Schedule 1 to the Sale and
Purchase Agreement (the “Transaction”).
Capitalised terms used but not otherwise defined herein (including in Appendix 1
to this letter) shall have the meanings ascribed to them in the Sale and
Purchase Agreement.
All references in this letter to times are to London times.
The Purchaser hereby makes a final, binding and irrevocable offer for the
acquisition of the Group, by itself and the other Relevant Purchasers, as the
case may be, on and subject to the terms of this letter and the Sale and
Purchase Agreement (the “Offer”). A copy of the Sale and Purchase Agreement,
initialled by the Purchaser to confirm it is the sale and purchase agreement to
which the Offer relates, is attached as Exhibit 1 to this letter.
1.
Offer Acceptance

1.1
The Offer shall remain valid and in effect, and shall be irrevocable, until (and
shall terminate at) 11.59 p.m. on the earlier of:





--------------------------------------------------------------------------------




(a)
6 October 2017; and

(b)
the fifth Business Day after the date of completion of the process of notice,
information and consultation with the French Works Council (as defined in
Appendix 1 to this letter) required to be carried out before the Seller decides
whether or not to accept the Offer and enter into the Sale and Purchase
Agreement (the “Consultation Process”). Completion of the Consultation Process
shall be deemed to take effect upon the earlier of: (i) delivery of the Works
Council Opinion to the Seller; and (ii) the Legal Deadline (as defined in
Appendix 1 to this letter) (“Consultation Completion”),

(in either case as such date may be extended by agreement in writing between the
Seller and the Purchaser) (the “Offer Expiration Date”).
1.2
If, following the Consultation Completion, the Seller delivers written notice to
the Purchaser of its intention to proceed with the Transaction in the form of
the acceptance notice as attached to this letter at Exhibit 2 (the “Acceptance
Notice”) accompanied by three original signature pages of the Sale and Purchase
Agreement duly executed by the Seller and the Guarantor, in each case prior to
11.59 p.m. on the Offer Expiration Date, the Purchaser shall promptly (and in
any event within five Business Days of receipt of the Acceptance Notice and the
Sale and Purchase Agreement duly executed by the Seller and the Guarantor)
deliver to the Seller three original signature pages of the Sale and Purchase
Agreement duly executed by it, and upon delivery thereof the Sale and Purchase
Agreement shall become a valid and binding agreement of the parties thereto in
accordance with its terms.

1.3
At the date on which the Sale and Purchase Agreement becomes binding, all rights
and obligations of the Seller, the Guarantor and the Purchaser under this letter
shall terminate, save in respect of antecedent breaches.

2.
French Works Council and Consultation Process

2.1
The Seller shall procure that Scotts France SAS:

(a)
sends out the convening invites to the French Works Council promptly (and in any
event by no later than 5 Business Days after the date of this letter) with a
view to obtaining delivery of the French Works Council Opinion pursuant to the
French regulations as soon as reasonably practicable; and

(b)
complies with all appropriate information and/or consultation procedures in
connection with the Consultation Process.

2.2
The Seller shall keep the Purchaser informed in a timely manner of the status of
matters relating to the Consultation Process, including furnishing the Purchaser
as soon as reasonably practicable with copies of the economic note, meeting
agendas and the French Works Council Opinion. Except to the extent commercially
sensitive to the Seller, the Seller shall also furnish the Purchaser with draft
copies of any proposed written communications including any questions and
answers to be provided by the Seller or Scotts France SAS to the French Works
Council, as soon as reasonably practicable and in any event at least three
Business Days prior to the proposed delivery of such communications to the
French Works Council. The Purchaser commits to provide replies to any questions
raised by the French Works Council in a timely manner.





 
2
 




--------------------------------------------------------------------------------




2.3
The Seller shall not, and shall procure that no Group Company or Business Seller
shall, without the Purchaser’s prior written consent: (i) make any commitments
to the employees of Scotts France SAS or their representative bodies which are
outside the ordinary course of business (including with respect to the terms of
employment and employment benefits of the employees of Scotts France SAS); or
(ii) provide any information to the employees of Scotts France SAS or their
representative bodies in relation to the Purchaser or any of its affiliates or
its or their intentions regarding the Group and its employees, save for the
information contained in the economic note regarding the expected consequences
of the Transaction on employment (including any impact on employees’ collective
status).

2.4
The Purchaser agrees to cooperate, as may reasonably be required, with the
Seller and the Group, including by providing any documents and information
relating to the Purchaser that may be reasonably requested by the French Works
Council and by attending meetings organised by the French Works Council upon
receipt by the Purchaser of at least three Business Days advance notice thereof.
The Purchaser will consult with the Seller and consider any issues and proposals
in relation to the Transaction that may be raised as part of the Consultation
Process by the French Works Council provided that the Purchaser’s obligations in
this respect will be limited to such consultation and consideration and the
Purchaser shall not be obliged to agree to any modification to the Transaction
or to the Sale and Purchase Agreement nor shall it be obliged to offer any
commitments to the French Works Council.

2.5
Each of the Seller and the Purchaser agrees to abide by the provisions of
Appendix 1 to this letter.

3.
Warranty

3.1
The Purchaser warrants that the statements set out in Schedule 5 to the Sale and
Purchase Agreement are true and accurate as of the date of this letter. For the
purposes of this letter, references in Schedule 5 to the Sale and Purchase
Agreement shall be deemed to be to this letter.

3.2
The Seller warrants that the statements set out in paragraph 1 of Schedule 3 to
the Sale and Purchase Agreement are true and accurate as of the date of this
letter. For the purposes of this letter, references in paragraph 1 of Schedule 3
to the Sale and Purchase Agreement shall be deemed to be to this letter.

4.
Satisfaction of Conditions Precedent and Pre-Completion Obligations

4.1
The Seller agrees to comply, and the Purchaser agrees that it shall comply, on
and after the date of this letter until it is terminated in accordance with its
terms, with its respective obligations set out in Clauses 3 (Conditions), 5
(Pre-completion Obligations) and 9.4 (Seller’s Warranties and Undertakings) of
the Sale and Purchase Agreement and they shall be incorporated herein as if they
were set out in full in this letter, except that references to “the date of this
Agreement” in Clause 5 (Pre-completion Obligations) shall be interpreted as
references to the date of this letter. For the avoidance of doubt, Clause 9
(Seller’s Warranties and Undertakings) shall not require any Relevant Seller,
Group Company or Senior Manager to take any action that would amount to a
decision to sell the Group to the Purchaser prior to the Consultation
Completion.

5.
Exclusivity

5.1
From and including the date of this letter until the earlier to occur of (i) the
execution of the Sale and Purchase Agreement, and (ii) the date that is nine
months from the date of this letter, the Seller





 
3
 




--------------------------------------------------------------------------------




shall not, and shall procure that no member of the Seller’s Group and no Group
Companies shall, directly or indirectly:
(a)
enter into or continue discussions or negotiations with, or provide any
information to, any third party who may be interested in making an offer for, or
entering into an agreement to acquire, the Group, any part of its business or
assets or any Group Company, or any transaction designed to achieve a similar
economic outcome to any of the foregoing (an “Alternative Transaction”);

(b)
solicit, encourage or otherwise facilitate any enquiries or the making of any
offer or proposal by a third party with respect to an Alternative Transaction;
or

(c)
enter into any Alternative Transaction with a third party.

6.
Break Fee

6.1
If:

(a)
the Seller does not comply with its obligations in paragraph 2.1 of this letter;
or

(b)
the Consultation Completion occurs, and an Acceptance Notice is not received by
the Purchaser accompanied by three original signature pages of the Sale and
Purchase Agreement duly executed by the Seller and the Guarantor on or prior to
11.59 p.m. on the fifth Business Day after Consultation Completion,

then in consideration of the Purchaser committing time and expense to the
Transaction, the Seller shall pay to the Purchaser an amount of EUR10,000,000
(the “Break Fee”) in cash to the account nominated by the Purchaser. It is
acknowledged that the provisions of this paragraph 6: (i) protect the
Purchaser’s legitimate interest in completing the Transaction and are both
reasonable and proportionate; and (ii) are an integral part of this Offer,
without which the Purchaser would not have made the Offer.
6.2
Payment of the Break Fee to the Purchaser shall not affect or determine the
undertakings given by the Seller pursuant to paragraph 5.1 of this letter and
the Seller shall continue to comply with the provisions of paragraph 5.1 until
expiry of the relevant time period set out therein.

7.
Confidentiality

7.1
Subject to paragraph 7.2 the provisions of Clause 18 (Confidentiality) of the
Sale and Purchase Agreement shall apply from the date of this letter as if set
out herein except that references to “this Agreement” shall be construed to
include references to this letter.

7.2
Notwithstanding paragraph 7.1 the Purchaser agrees that, upon countersignature
of this letter by the Seller, each of the Guarantor and the Purchaser may
announce the Offer and the contents of this letter, provided that any such
announcement shall be in a form agreed between the Guarantor and the Purchaser.

7.3
The Confidentiality Agreement between Scotts-Sierra Investments LLC and Exponent
Private Equity LLP is hereby terminated with effect from the date of this
letter.

7.4
Exponent Private Equity LLP may, under the Contracts (Rights of Third Parties)
Act 1999, enforce the terms of this letter, as varied from time to time under
paragraph 11.1. Other than as expressly





 
4
 




--------------------------------------------------------------------------------




provided in this letter, a person who is not a party to this letter shall have
no right to enforce any of its terms.
8.
Counterparts

This letter may be entered into in any number of counterparts, all of which
taken together shall constitute one and the same instrument. Any party may enter
into this letter by executing any such counterpart.
9.
Notices

Clause 32 (Notices) of the Sale and Purchase Agreement shall apply from the date
of this letter between the Purchaser, the Guarantor and the Seller as if set out
herein except that references to “this Agreement” shall be construed to include
references to this letter.
10.
Guarantee

10.1
In consideration of the Purchaser making the Offer, the Guarantor irrevocably
and unconditionally guarantees to the Purchaser punctual performance by the
Seller of all of the Seller’s obligations pursuant to this letter and undertakes
to the Purchaser that:

(a)
whenever the Seller does not pay any amount when due pursuant to or in
connection with this letter, the Guarantor shall immediately on demand pay that
amount as if it was the principal obligor;

(b)
whenever the Seller fails to perform any other obligations pursuant to this
letter, the Guarantor shall immediately on demand perform (or procure
performance of) and satisfy (or procure the satisfaction of) that obligation;
and

(c)
agrees as principal debtor and primary obligor to indemnify the Purchaser
against all losses and damages sustained by it flowing from any non-payment or
default of any kind by the Seller under or pursuant to this letter,

so that the same benefits are conferred on the Purchaser as it would have
received if such obligation had been performed and satisfied by the Seller.
10.2
This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by the Seller pursuant to this letter, regardless of any
intermediate payment or discharge in whole or in part.

10.3
Save to the extent provided in paragraph 10.4 the obligations of the Guarantor
will not be discharged or affected by:

(a)
any time, waiver or consent granted to the Seller or any other person;

(b)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against the Seller
pursuant to this letter;

(c)
the insolvency (or similar proceedings) of the Seller, any incapacity or lack of
power, authority or legal personality of the Seller or change in control,
ownership or status of the Seller;





 
5
 




--------------------------------------------------------------------------------




(d)
any unenforceability or invalidity of any obligation of the Seller; or

(e)
any amendment to this letter.

10.4
For the avoidance of doubt, the Guarantor shall have no liability under this
paragraph 10 in respect of any liability of the Seller pursuant to this letter
to the extent that such liability is amended or varied in accordance with
paragraph 11.1, and the Guarantor’s obligations under this paragraph 10 in
respect of such obligation or liability as it subsists following such amendment,
variation or waiver shall be determined by reference to such obligation as so
amended or varied, or taking account of the extent to which such obligation or
liability has been so waived.

11.
General

11.1
No amendment to this letter shall be valid unless it is in writing and duly
executed by or on behalf of the parties to it.

11.2
This letter is for the sole benefit of the parties to it and their respective
successors and permitted assigns and nothing in this letter, express or implied,
is intended to or shall confer upon any other person or entity any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this letter.

11.3
No failure or delay in exercising any right, power or privilege under this
letter will operate as a waiver of it, nor will any single or partial exercise
of any right, power or privilege under this letter preclude any other or further
exercise of it or of any other right, power or privilege under this letter or
otherwise.

12.
Governing Law

12.1
This letter and any non-contractual obligations arising out of or in connection
with it shall be governed by and construed in accordance with English law.

12.2
Each of the Seller, the Guarantor and the Purchaser irrevocably agree that the
courts of England are to have exclusive jurisdiction to settle any dispute which
may arise out of or in connection with this letter and that accordingly any
proceedings arising out of or in connection with this letter shall be brought in
such courts. Each of the Seller, the Guarantor and the Purchaser irrevocably
submits to the jurisdiction of such courts and waives any objection to
proceedings in any such court on the ground of venue or on the ground that
proceedings have been brought in an inconvenient forum.

13.
Process Agent

13.1
Seller and Guarantor’s Process Agent

(a)
The Seller and the Guarantor each hereby irrevocably appoint The Scotts Company
(UK) Limited, c/o White & Case LLP, 5 Old Broad St, London EC2N 1DW, as their
agent to accept service of process in England and Wales in any legal action or
proceedings arising out of this letter, service upon whom shall be deemed
completed whether or not forwarded to or received by them.

(b)
The Seller and the Guarantor each agree to inform the Purchaser in writing of
any change of address of such process agent within 28 days of such change.





 
6
 




--------------------------------------------------------------------------------




(c)
If such process agent ceases to be able to act as such or to have an address in
England and Wales, the Seller and the Guarantor each irrevocably agree to
appoint a new process agent in England and Wales acceptable to the Purchaser and
to deliver to the Purchaser within 14 days a copy of a written acceptance of
appointment by the process agent.



Yours faithfully,
(Signature pages to this letter follow)






 
7
 




--------------------------------------------------------------------------------








SIGNED by_/s/ Simon Davidson___________
and
_/s/ Chris Graham______________________
on behalf of GARDEN CARE BIDCO LIMITED





 
8
 




--------------------------------------------------------------------------------






The countersignature by the Seller is solely for the purpose of evidencing its
agreement to the terms of, and the Seller’s obligations and undertakings under,
this letter. Such countersignature shall not be construed as an acceptance of
the Offer to acquire the Group contemplated herein and any such acceptance shall
only be made in accordance with the terms of paragraph 1 hereof.


on behalf of SCOTTS-SIERRA INVESTMENTS LLC
_/s/ Dimiter Todorov___________________________











































[Signature page to Binding Offer Letter – Scotts-Sierra Investments LLC]




 
9
 




--------------------------------------------------------------------------------










By:__/s/ Thomas Randal Coleman_____________________________________
For and on behalf of THE SCOTTS MIRACLE-GRO COMPANY
Name:     Thomas Randal Coleman
Position: Executive Vice President and Chief Financial Officer













































[Signature page to Binding Offer Letter – The Scotts Miracle-Gro Company]




 
10
 




--------------------------------------------------------------------------------




Appendix 1
Defined Terms
In this letter, the following terms have the meanings set out alongside them:
1.1
“French Works Council” means the Comité Central d’Entreprise at Scotts France
SAS;

1.2
“Information Note” means the detailed information note to be delivered to the
French Works Council on the Transaction;

1.3
“Legal Deadline” means: (i) the date two calendar months after the date of
delivery of the Information Note to the French Works Council; or (ii) the date
of expiry of such other period as is determined by a competent court, in
accordance with applicable law, to be the date on which the Consultation Process
is deemed to be completed; and

1.4
“Works Council Opinion” means positive or negative advice provided by the French
Works Council to Scotts France SAS in connection with the Transaction in
accordance with applicable law.







 
11
 




--------------------------------------------------------------------------------




Appendix 2
Works Council Procedures
The Seller and the Purchaser acknowledge that in the context of the Consultation
Process, the French Works Council may seek certain commitments in writing from
the Purchaser or impose (other) conditions on relevant members of the
Purchaser’s Group. The Seller shall notify the Purchaser of any requests for
such commitments or (other) conditions stipulated by or on behalf of the French
Works Council. In such an event, the Seller shall, in consultation with the
Purchaser, negotiate and/or liaise in good faith with the French Works Council
to attempt to seek an outcome satisfactory to both the Purchaser and the Seller,
taking into account the principles set forth in the final sentence of paragraph
2.4 of this letter. For the avoidance of doubt, neither the Seller nor the
Purchaser shall be under any obligation to accept or agree to such commitments
or conditions sought by the French Works Council.




 
12
 




--------------------------------------------------------------------------------





Exhibit 1
Sale and Purchase Agreement






--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.






Dated 5 July 2017
Share and Business Sale Agreement
relating to the companies and business comprising the
Scotts Miracle-Gro International Business
between
Scotts-Sierra Investments LLC
as Seller
The Scotts Miracle-Gro Company
as Guarantor
Garden Care Bidco Limited
as Purchaser




--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


1.
Interpretation……………………………………………………………………………….
4
2.
Sale and Purchase………………………………………………………………………….
22
3.
Conditions………………………………………………………………………………….
30
4.
Consideration………………………………………………………………………………
33
5.
Pre-Completion Obligations……………………………………………………………….
34
6.
Completion………………………………………………………………………………...
37
7.
Post-Completion Adjustments…………………………………………………………….
38
8.
Assumed and Excluded Liabilities………………………………………………………..
40
9.
Seller’s Warranties and Undertakings…………………………………………………….
41
10.
Seller’s Limitations on Liability…………………………………………………………..
43
11.
Purchaser’s Warranties and Undertakings…………………………………………………
43
12.
Restrictions on Seller……………………………………………………………………....
45
13.
No Right to Rescind or Terminate………………………………………………………....
46
14
Insurance………………………………………………………………………………..….
47
15.
Business Information……………………………………………………………………….
48
16.
Intellectual Property and Product Registrations………………………………………..….
48
17.
Misallocated assets………………………………………………………………………...
49
18.
Confidentiality……………………………………………………………………………..
49
19.
Announcements……………………………………………………………………………
50
20.
Grossing-up………………………………………………………………………………..
51
21.
Guarantee………………………………………………………………………………….
51
22.
Assignment………………………………………………………………………………..
53
23.
Further Assurance…………………………………………………………………………
53
24.
Entire Agreement………………………………………………………………………….
54
25.
Severance and Validity……………………………………………………………………
54
26.
Variations………………………………………………………………………………….
54
27.
Remedies and Waivers…………………………………………………………………….
54
28.
Effect of Completion………………………………………………………………………
55
29.
Third Party Rights…………………………………………………………………………
55





--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


30.
Payments…………………………………………………………………………………..
55
31.
Costs, Expenses and Stamp Duty………………………………………………………….
56
32.
Notices……………………………………………………………………………………..
57
33.
Counterparts………………………………………………………………………………
58
34.
Time not of the Essence………………………………………………………………….
58
35.
Governing Law and Jurisdiction…………………………………………………………
58
36.
Agent for Service of Process……………………………………………………………..
58



PURSUANT TO REGULATION S-K, ITEM 601(b)(2), THE SCHEDULES TO THE SALE AND
PURCHASE AGREEMENT INCLUDED AS EXHIBIT 10.6, AS DESCRIBED BELOW, HAVE NOT BEEN
FILED. THE REGISTRANT AGREES TO FURNISH SUPPLEMENTALLY A COPY OF OMITTED
SCHEDULES TO THE SECURITIES AND EXCHANGE COMMISSION UPON REQUEST; PROVIDED,
HOWEVER, THAT THE REGISTRANT MAY RERQUEST CONFIDENTIAL TREATMENT OF OMITTED
ITEMS.
Schedule 1 Share Sellers, Business Sellers and the Group
Part 1 Details of the Share Sellers
Part 2 Details of the Business Sellers
Part 3 Details of Companies and Subsidiaries
Schedule 2 Completion Arrangements
Part 1 Seller’s Obligations
Part 2 Purchaser’s Obligations
Schedule 3 Warranties
Schedule 4 Seller’s Limitations on Liability
Schedule 5 Purchaser’s Warranties
Schedule 6 Properties
Part 1 Owned Properties
Part 2 Leased Properties
Part 3 International Business Owned Properties
Part 4 International Business Leased Properties
Part 5 International Business Property Transfers
Part 6 International Business Property Transfers – Special Conditions
Part 7 General provisions related to the International Business Leased
Properties - German Lease Properties leased by Scotts Celaflor GmbH
Part 8 International Business Property Transfers – Special Conditions
Part 9 Scottish Property Dispositions
Part 10 Scottish Property Assignations
Schedule 7 Closing Statement
Part 1 Closing Statement
Part 2 Form of Closing Statement





--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


Part 3 Illustrative Closing Statement
Schedule 8 Transaction Documents
Schedule 9 Contracts
Part 1 Shared Contracts
Part 2 International Business Contracts
Part 3 Third Party Consents
Part 4 Excluded Shared Supply Contracts
Part 5 Licences
Part 6 Product Registrations
Schedule 10 Intellectual Property
Part 1 Transfer of International Business Intellectual Property owned by OMS
Investments, Inc. and Hawthorne Gardening B.V.
Part 2 Transfer of International Business Intellectual Property owned by the
Business Sellers other than OMS Investments, Inc. and Hawthorne Gardening B.V.
Part 3 Owned Intellectual Property
Part 4 Form of Patent Assignment
Part 5 Form of Trade Mark Assignment
Part 6 Form of Domain Name Transfer Agreement
Part 7 List of Product Registrations
Schedule 11 Product Pipeline
Schedule 12 Retained Intellectual Property
Schedule 13 Intentionally left blank
Schedule 14 Purchase Price Allocation Agreement
Schedule 15 Deferred Payment
Schedule 16 Seller Commitments
Schedule 17 Moveable Assets
Schedule 18 Employees
Part 1 International Business Employees
Schedule 19 Receivables
Schedule 20 Financial Information
Schedule 21 Catch-up Capital Expenditure
Schedule 22 New Supply Agreements
Schedule 23 Pensions & OPEB Debt Like Treatment
Schedule 24 Excluded Liabilities









--------------------------------------------------------------------------------




Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


This Agreement is made on 5 July 2017
Between:
(1)
Scotts-Sierra Investments LLC a company incorporated in Delaware with registered
number 2512334 and whose registered office is at 1209 Orange Street, Wilmington,
DE 19801, United States of America (the “Seller”);

(2)
The Scotts Miracle-Gro Company a company incorporated in Ohio with registered
number 1501530 and whose registered office is at 14111 Scottslawn Road,
Marysville, Ohio 43041, United States of America (the “Guarantor”); and

(3)
Garden Care Bidco Limited a company incorporated in England and Wales with
registered number 10734808 and whose registered office is at 6th Floor, 30
Broadwick Street, London, United Kingdom, W1F 8JB (the “Purchaser”).

Whereas:
(A)
The Seller has agreed to sell the Group (or to procure the sale by the Relevant
Sellers of certain Group Companies or Group Businesses) and to assume the
obligations imposed on the Seller under this Agreement.

(B)
The Purchaser has agreed to purchase the Group (or to procure the purchase by
the Relevant Purchasers of certain Group Companies or Group Businesses) and to
assume the obligations imposed on the Purchaser under this Agreement.

(C)
The Guarantor has agreed to guarantee the obligations of the Seller on the terms
and subject to the conditions of this Agreement.

It is agreed:
1.
Interpretation

1.1
In this Agreement:

“Accounts Date” means 30 September 2016;
“Accounts” means the audited statutory financial statements of (a) Scotts
Celaflor GmbH; (b) Scotts Celaflor HGmbH; (c) Scotts Holdings Limited; (d) The
Scotts Company (Manufacturing) Limited; (e) The Scotts Company (UK) Limited; (f)
Humax Horticulture Limited; (g) Levington Group Limited; (h) Scotts Benelux
BVBA; (i) Scotts France Holdings SARL; (j) Scotts France SAS; (k) Scotts
Australia Pty Limited; and (l) Scotts Poland Sp.z.o.o., comprising the profit
and loss statement and balance sheet in respect of each, as at the Accounts
Date, together with the accompanying notes and reports;
“Acquired Entity” has the meaning set out in Clause 12.2;
“Adjustment Amount” has the meaning set out in Clause 7.3(f);
“Agents” means, in relation to a person, that person’s directors, officers,
employees, advisers, agents and representatives;
“America Business Intellectual Property” means:




--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


(a)
any Intellectual Property owned by a member of the Seller’s Group in the
Purchaser Manufacturing Territories as at Completion, which the manufacture of
any International Business Products in the Purchaser Manufacturing Territories
as at Completion would, in the absence of a licence from the relevant member of
the Seller’s Group, infringe that Intellectual Property;

(b)
any patent applications filed by the relevant member of the Seller’s Group after
Completion in the Purchaser Manufacturing Territories based on any invention
disclosure that forms part of the Intellectual Property described in (a) and any
granted patents issuing from such applications; and

(c)
all continuations, continuations in part, divisions, extensions, substitutions,
reissues, re examinations and renewals in the Purchaser Manufacturing
Territories of any patents or patent applications forming part of the
Intellectual Property described in (a) or the patents and patent applications
referred to in (b);

“Applicable Name Change Period” has the meaning set out in Clause 11.2(b);
“Assumed Liabilities” means all Liabilities at Completion of the Business
Sellers other than the Excluded Liabilities (including, for the avoidance of
doubt, any loan amount payable by a Business Seller to the EEIG corresponding to
an EEIG Receivable), and “Assumed Liability” means any one of them;
“Austrian Schemes” means Abfertigung alt, Abfertigung neu, voluntary Abfertigung
and Bonus Pensionskassen Aktiengesellschaft;
“Authority” means any Environmental Authority, Taxation Authority or other
supra-national, federal, national, state, county, local, municipal or other
governmental, regulatory or administrative authority, agency, commission or
other instrumentality, any court, tribunal or arbitral body with competent
jurisdiction, or any national securities exchange or automated quotation
service;
“Bank Account Side Letter” means the side letter between the Purchaser and the
Seller pursuant to which the Seller agrees to procure that employees of the
Purchaser’s Group and International Business Employees shall have access to the
specified bank accounts of the Business Sellers and the ability to sweep cash
from such bank accounts to bank accounts held by the Business Purchasers twice a
day and for a period of up to 12 months after Completion, subject to the
Purchaser agreeing to pay the cost of maintaining such bank accounts at any time
from six months after Completion;
“Bid Value” has the meaning set out in Clause 4.1(a)(i);
“BNPP Facility” means the uncommitted credit facility in the amount of EUR
2,424,000 provided by BNP Paribas to Scotts France SAS;
“Books and Records” has the meaning set out in Clause 11.4;
“Business” means the business of the Group comprising the direct or indirect
sale or provision of the Products;
“Business Day” means a day (other than a Saturday or Sunday or a public holiday)
when commercial banks are open for ordinary banking business in London, Delaware
and Ohio;
“Business Intellectual Property” means the International Business Intellectual
Property and the Owned Intellectual Property;


2

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


“Business Purchasers” means the members of the Purchaser’s Group notified by the
Purchaser to the Seller in accordance with Clause 2.10, and “Business Purchaser”
means any one of them;
“Business Seller” means, in relation to each of the Group Businesses referred to
in column (2) of Part 2 of Schedule 1, the company whose name is set out
opposite that Group Business in column (1) of Part 2 of Schedule 1;
“Business Warranties” means all Warranties other than the Fundamental Warranties
and the Relevant Contracts Warranty;
“Cash Balances” means cash in hand or credited to any account with a financial
institution and securities which are readily convertible into cash as shown in
the reconciled cash book balance (such that cheques written but not yet cashed
shall be deducted in calculating the balance and cheques received but not yet
cleared shall be included in calculating the balance), excluding any rent
deposits and including the line items in the column ‘Cash Balances’ in Part 2 of
Schedule 7, in each case as at the Effective Time and calculated in accordance
with Schedule 7;
“Claim” means any claim made by the Purchaser under Clause 9.1 and Schedule 3
(Warranties) of this Agreement and “Claims” shall mean all such claims;
“Claims Made Policies” means any insurance policies (including without
limitation any directors’ and officers’ liability insurance policies) which are
in force at the date of this Agreement and which provide cover in relation to
Pre-Completion Matters on a claims made basis;
“Closing Amount” has the meaning set out in Part 2 of Schedule 2;
“Closing Debt” means in respect of each Group Company and each Business Seller
(for the avoidance of doubt, excluding items that are Excluded Liabilities) the
amount as at the Effective Time of:
(a)
all interest and non-interest bearing loans or other financing liabilities or
obligations, including overdrafts and any other liabilities in the nature of
borrowed money (whether secured or unsecured);

(b)
all reimbursement or payment obligations with respect to letters of credit,
bills, bonds, notes, debentures or loan stock and other similar instruments;

(c)
any obligations under finance or capital leases and hire purchase agreements, to
the extent that such hire purchase agreements are recorded as a liability in
accordance with US GAAP as applied consistently with the accounting policies
applied in the Relevant Balance Sheet;

(d)
any transaction costs, transaction bonuses and retention bonuses related to the
proposed sale of the Group (gross of any tax and social security liabilities in
relation to such costs and bonuses incurred by any Group Company);

(e)
any obligations in respect of interest rate swaps or other financial derivatives
stated at their fair value;

(f)
the aggregate of the line items in the column “Closing Debt” in Part 2 of
Schedule 7, without double counting of any other item in paragraphs (a) to (i)
here;

(g)
any liabilities in relation to corporation tax, corporate income tax, profits
tax or any similar tax on corporate income, profits or gains, but excluding
deferred tax assets and deferred tax



3

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


liabilities net of any prepayment assets in respect of corporation tax,
corporate income tax, profits tax or any similar tax on corporate income,
profits or gains; and
(h)
all obligations issued, undertaken or assumed as the deferred purchase price in
respect of any acquired business or shares,

together with all interest, fees and penalties accrued thereon prior to the
Effective Time, and any prepayment premiums or penalties payable in order to
retire or extinguish any Closing Debt to the extent triggered by Completion, but
excluding (A) trading debt or trading liabilities arising in the ordinary course
of business, (B) any unamortised debt issuance costs; and (C) any amounts
included in Intra Group Financing Payables or Intra-Group Financing Receivables;
“Closing Statement” means the statement to be prepared in accordance with Clause
7 and Schedule 7 (Closing Statement);
“Competition Conditions” has the meaning given to it in Clause 3.1(i);
“Completion” means completion of the sale and purchase of the Shares and Group
Businesses under this Agreement;
“Completion Date” means (a) on the Business Day after the earliest Completion
Month End that is at least fifteen (15) Business Days after (and excluding) the
date on which the Conditions are satisfied or waived in accordance with this
Agreement or (b) such other date as mutually agreed between the Seller and the
Purchaser;
“Completion Month End” means one of the following dates (as applicable): (a) 29
July 2017; (b) 26 August 2017; (c) 30 September 2017; or (d) 28 October 2017;
“Conditions” means the conditions referred to in Clause 3 ( Conditions);
“Confidentiality Agreement” means the confidentiality agreement between the
Seller and Exponent Private Equity LLP dated 28th October 2016;
“Continuing Provisions” means Clause 1 (Interpretation), Clause 15 (Business
Information), Clause 18 (Confidentiality), Clause 19 (Announcements), Clause 20
(Grossing-up), Clause 21 (Guarantee), Clause 22 (Assignment), Clause 24 (Entire
Agreement), Clause 25 ( Severance and Validity), Clause 26 (Variations),
Clause 27 (Remedies and Waivers), Clause 29 (Third Party Rights), Clause 31
(Costs, Expenses and Stamp Duty), Clause 32 (Notices), Clause 35 (Governing Law
and Jurisdiction) and Clause 36 (Agent for Service of Process), all of which
shall continue to apply after the termination of this Agreement pursuant to
Clause 3.10 or Clause 6.3(c) or Clause 13.2 without limit in time;
“Control” means, in relation to a person:
(a)
holding or controlling, directly or indirectly, a majority of the voting rights
exercisable at shareholder meetings (or the equivalent) of that person; or

(b)
having, directly or indirectly, the right to appoint or remove directors holding
a majority of the voting rights exercisable at meetings of the board of
directors (or the equivalent) of that person; or



4

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


(c)
having, directly or indirectly, the ability to direct or procure the direction
of the management and policies of that person, whether through the ownership of
shares, by contract or otherwise; or

(d)
having the ability, directly or indirectly, whether alone or together with
another, to ensure that the affairs of that person are conducted in accordance
with his or its wishes, and

(i)
the terms “Controlling” and “Controlled” shall be construed accordingly; and

(ii)
any two or more persons acting together to secure or exercise Control of another
person shall be viewed as Controlling that other person;

“Data Room” means the data room comprising the actual copies of documents and
other information relating to the Business, the Group Companies and the Group
Businesses made available to the Purchaser online at
https://services.intralinks.com, as itemised in the data room index in the
agreed terms and contained on the USB provided by the Seller's Lawyers to the
Purchaser's Lawyers on 26 April 2017;
“Deferred Payment Amount” means either: (i) if a Deferred Payment Trigger
occurs, an amount equal to EUR 20,000,000; (ii) if a French Exit occurs on or
prior to 31 January 2021, an amount equal to EUR 20,000,000 if a French Deferred
Payment Trigger occurs; or (iii) if an Exit occurs on or prior to 31 January
2021, the lesser of: (a) an amount equal to EUR 20,000,000 if the Investment
Return as a result of such Exit and following payment of such amount is not less
than 1.0x; and (b) such lesser amount which, after payment of such amount, would
result in the Investment Return as a result of such Exit being equal to 1.0x,
provided always that if the Investment Return would be less than 1.0x then the
Deferred Payment Amount shall be zero;
“Disclosed” means fairly disclosed in the Data Room or the Disclosure Letter, in
each case with sufficient details to identify the nature and scope of the matter
disclosed;
“Disclosure Letter” means the letter dated as at the Offer Letter Date from the
Seller to, and acknowledged by, the Purchaser;
“Draft Closing Statement” has the meaning given to it in Clause 7.1;
“EEIG” means Scotts Treasury EEIG;
“EEIG Interests” means the interests held by the Business Sellers in the EEIG
(together with the EEIG Interests held by certain Group Companies, comprising
all of the interests in the EEIG);
“EEIG Payables” means all outstanding loans or other financing liabilities or
obligations (including, for the avoidance of doubt, interest accrued and
dividends declared or payable but not paid) owed by the EEIG to a Business
Seller as at the Effective Time;
“EEIG Receivables” means all outstanding loans or other financing liabilities or
obligations (including, for the avoidance of doubt, interest accrued and
dividends declared or payable but not paid) owed by a Business Seller to the
EEIG as at the Effective Time;
“Effective Time” means the time of Completion on the Completion Date;
“Employment Costs” means all salaries, wages, commission, bonuses, incentive
payments, vacation pay, pension or other retirement benefit contributions,
statutory contributions, social security


5

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


contributions, taxation, expenses and all other emoluments and benefits made to
or on behalf of or in respect of an employee, save for any Employment
Liabilities;
“Employment Liabilities” means any and all Losses arising out of or connected
with employment or the employment relationship, or termination of employment or
the employment relationship (including but not limited to, all Losses in
connection with any claim for redundancy, termination or severance pay (whether
arising out of statute or contract) notice pay, or damages or compensation for
dismissal, breach of statutory employment rights or breach of contract);
“Encumbrance” means any pledge, charge, lien, mortgage, debenture,
hypothecation, security interest, pre-emption right or option, or any agreement
to create any of the foregoing;
“Environment” means all or any of the following media (alone or in combination):
air (including the air within buildings and the air within other natural or
man-made structures whether above or below ground); water (including water under
or within land or in drains or sewers); soil and land, any ecological systems
and living organisms supported by these media and man;
“Environmental Authority” means any legal person or body of persons (including
any government department or government agency or court or tribunal) having
authority, or jurisdiction to determine any matter arising, under Environmental
Law;
“Environmental Law” means all applicable laws, statutes, regulations, statutory
guidance notes and final and binding court and other tribunal decisions of any
relevant jurisdiction whose purpose is (i) to protect, or prevent pollution of,
the Environment; (ii) to protect human health or welfare and/or the conditions
of the workplace; or (iii) to regulate emissions, discharges or releases of
Hazardous Substances into the Environment, or to regulate the use, treatment,
storage, burial, disposal, transport or handling of Hazardous Substances, and
all by-laws, codes, regulations with any of therein, decrees or orders issued or
promulgated or approved under or in connection with any of them;
“Environmental Permit” means any licence, approval, registration, consent,
authorisation, permission, notification, waiver, order or exemption which is
issued, granted or required under Environmental Law and which is required for
the operation of the business of the Group as it is currently operated;
“Estimated Cash” means EUR2,567,000;
“Estimated Debt” means EUR13,376,000 being the Seller’s good faith reasonable
estimate of the Closing Debt as at the Effective Time;
“Estimated Intra-Group Financing Payables” means EUR24,122,000, being the
Seller’s good faith reasonable estimate of the Intra-Group Financing Payables as
at the Effective Time;
“Estimated Intra-Group Financing Receivables” means EUR129,000, being the
Seller’s good faith reasonable estimate of the Intra-Group Financing Receivables
as at the Effective Time;
“Estimated Working Capital” means EUR54,579,000, being the Seller’s good faith
reasonable estimate of the Working Capital as at the Effective Time;
“Estimated Working Capital Adjustment” means EUR25,421,000, being the amount by
which the Estimated Working Capital is less than the Target Working Capital;
“Everris IP Licence Agreements” means:


6

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


(a)
the Patent and Technology Licence between Scotts International B.V. (now known
as Everris International B.V. and The Scotts Company LLC dated 28 February 2011;
and

(b)
the Trade Mark Licence between Scotts International B.V. (now known as Everris
International B.V.) and The Scotts company LLC dated 28 February 2011;

“Everris Sub-licenses” means: (a) the Trade Mark Sub-licence Agreement between
The Scotts Company LLC and the Purchaser granting the Purchaser rights to use
certain trade marks owned by Everris International B.V. (formerly known as
Scotts International B.V.) in the agreed terms; and (b) the Patent Sub-licence
Agreement between the Scotts Company LLC and the Purchaser granting the
Purchaser rights to use certain patents and other intellectual property owned by
Everris International B.V. (formerly known as Scotts International B.V.) in the
agreed terms;
“[*]” means: [*];
“Excluded Assets” means those assets, contracts and rights which are excluded
from the sale of the Group Businesses under this Agreement and the Local
Transfer Documents, details of which are set out in Clause 2.2(f);
“Excluded Liabilities” means any and all Liabilities set out in Schedule 24;
“Excluded Shared Contracts” means the:
(a)
Shared IT Contracts;

(b)
Original Roundup Agreements;

(c)
Everris IP Licence Agreements;

(d)
Trade Mark Licence Agreement between OMS Investments Inc., The Scotts Company
(UK) Limited, The Scotts Company LLC and Bord Na Mona Gorticulture Limited dated
29 April 2013;

(e)
Trade Mark Licence Agreement between OMS Investments Inc., The Scotts Company
(UK) Limited and Everris International B.V. (formerly known as Scotts
International B.V.) dated 28 February 2011;

(f)
Trade Mark Co-Existence Agreement between OMS Investments Inc., and Fisons
Limited dated 28 July 2011;

(g)
Research Agreement between the Royal Melbourne Institute of Technology and
Scotts Australia Pty Limited dated 18 June 2015, which is to be transferred to
The Scotts Company LLC prior to Completion;

“Excluded Shared Supply Contracts” means any Shared Contracts for the supply of
goods or raw materials which the Parties agree in writing prior to Completion
that Part 1 of Schedule 9 should not apply to and to which Part 4 of Schedule 9
should apply instead;
“Excluded Territories” means all jurisdictions other than the Relevant
Territories;
“Final Payment Date” means ten (10) Business Days after the date on which the
process described in paragraph 3 of Part 1 of Schedule 7 (Closing Statement) for
the agreement or determination of the Closing Statement is complete;


7

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


“French Mandatory Retirement Schemes” means: (i) the defined contribution
national social security basic retirement scheme and (ii) the defined
contribution AGIRC and ARRCO complementary retirement schemes;
“French Pension Schemes” means: (i) the Sovilo Plan; (ii) the end of career
payments due by Scotts France SAS when workers retire; (iii) the jubilee awards;
and (iv) the Record II Pension Scheme;
“Fundamental Warranties” means the Warranties set out in paragraphs 1, 2 and 13
of Schedule 3;
“Fundamental Warranty Claims” means a Claim in relation to a breach of the
Fundamental Warranties;
“German Pension Schemes” means each of:
(a)
Versorgungsordnung 1987;

(b)
Pensionsordnung en vom 27.02.2002;

(c)
Grund- und Demografieförderung und Chemietarifförderung;

(d)
Anfangspension;

(e)
Betriebsvereinbarung über Jubiläeen; and

(f)
Altersteilzeit;

“Global Marine Policy” means any insurance policy pursuant to which the Group is
provided with risk cover for physical loss or damage to the subject matter
insured during transit (including by land, air or sea);
“Goodwill” means the goodwill of the Business Sellers in relation to the Group
Businesses as at Completion together with the exclusive right (so far as the
Relevant Sellers can grant the same) for the Business Purchasers to represent
themselves as carrying on the Group Businesses in succession to the Business
Sellers;
“Group” means the Group Companies and the Group Businesses;
“Group Businesses” means the entirety of the businesses carried on by the
Business Sellers during the 12 months prior to Completion and being sold under
(and subject to the terms and conditions of) this Agreement and the Local
Transfer Documents, particulars of which are non-exhaustively described in Part
2 of Schedule 1 and “Group Business” means any one of them;
“Group Companies” means the entities listed in Part 3 of Schedule 1 and “Group
Company” means any one of them;
“Group Commitments” shall have the meaning given to such term in Clause 9.4;
“Guarantor’s Group” means the Guarantor, its Parent Undertakings, its Subsidiary
Undertakings and all other Subsidiary Undertakings of any such Parent
Undertakings as the case may be from time to time (but excluding the Group);
“Hazardous Substances” means any wastes, pollutants, contaminants and any other
natural or artificial substance or thing (whether in solid, liquid, gas, vapour
or other form) which is capable (alone or in combination) of causing harm or
damage to the Environment or a nuisance to any person (including radiation,
noise, vibration, electricity and heat);


8

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


“HMRC” means Her Majesty’s Revenue & Customs;
“Hydroponic Products” means hydroponics related products and other tools focused
on the development of indoor urban gardening (i) including nutrients,
substrates, systems (as well as components of systems such as precision
irrigation, ph meters, pumps and timers), growing media, lighting and plastics
and (ii) including, without limitation, products sold by the Seller's Group
under the brands General Hydroponics, Vermicrop, Vermicrop Organics, Botanicare,
Gavita, Aerogarden and Gold Label;
“Intellectual Property” means patents, utility models, trade marks, service
marks, trade and business names, rights in designs, copyright (including rights
in software), database rights, domain names, semi-conductor topography rights,
rights in inventions, trade secrets and know-how and other intellectual property
rights which may subsist in any part of the world, in each case whether
registered or not (and including applications for registration);
“International Business Assets” means all property, rights and assets of the
Business Sellers (excluding the Excluded Assets) to be sold under Clause 2.2 of
this Agreement or any relevant Local Transfer Document;
“International Business Contracts” means the customer, supply, distribution,
hire purchase and other commercial contracts or agreements or trading
relationships (whether written or unwritten) to which a member of the Seller’s
Group is a party which relates exclusively to the Group including (but not
limited to) the contracts listed in Part 2 of Schedule 9 and “International
Business Contract” means any of them;
“International Business Employees” means those employees who are immediately
prior to Completion employed in the companies listed in column (1) of Part 2 of
Schedule 1;
“International Business Intellectual Property” means all Intellectual Property
owned by any member of the Seller’s Group which in the 12-month period before
Completion has been used exclusively by the Group in relation to the Business,
including the Intellectual Property described in Part 1 and Part 2 of Schedule
10, but excluding the Retained Intellectual Property;
“International Business Leased Properties” means the properties which are set
out in Part 4 of Schedule 6;
“International Business Owned Properties” means the properties which are set out
in Part 3 of Schedule 6;
“International Business Product Registrations” means the Product Registrations
which during the 12 month period before Completion are exclusively used by the
Group in relation to the Business, including the Product Registrations set out
in Part 7 of Schedule 10;
“International Business Products” means Products that:
(a)
have been sold or produced directly or indirectly by, or on behalf of, the Group
in relation to the Business in the 12 months prior to the Completion Date;

(b)
are contained in the Product Pipeline; or

(c)
are Products that are an improvement, modification or further development of any
of the Products referred to in (a) or (b) above;



9

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


“International Business Properties” means the International Business Owned
Properties and the International Business Leased Properties, and “Business
Property” means any one of them;
“Intra-Group Financing Payables” means all outstanding loans or other financing
liabilities or obligations (including, for the avoidance of doubt, interest
accrued and dividends declared or payable but not paid) owed by a Group Company
to a member of the Seller’s Group (other than a Group Company) as at the
Effective Time, but excluding any EEIG Payables and any item which falls to be
included in calculating the Group Companies’ Cash Balances or the Closing Debt
or Working Capital;
“Intra-Group Financing Receivables” means all outstanding loans or other
financing liabilities or obligations (including, for the avoidance of doubt,
interest accrued and dividends declared or payable but not paid) owed by a
member of the Seller’s Group (other than a Group Company) to a Group Company as
at the Effective Time, but excluding any EEIG Receivables and any item which
falls to be included in calculating the Group Companies’ Cash Balances or the
Closing Debt or Working Capital;
“Intra-Group IP Licences” means any licences of Intellectual Property granted
by: (a) any member of the Seller’s Group to a Group Company prior to Completion;
or (b) any Group Company to a member of the Seller’s Group;
“Investment Return” has the meaning given to it in Schedule 15;
“IP Assignments” means assignment agreements relating to the International
Business Intellectual Property, in substantially the form attached as Part 3,
Part 4, Part 5 and Part 6 of Schedule 10 (as applicable);
“IP Licence” means the licence to Garden Care Bidco Limited of certain Retained
Intellectual Property (other than the Retained Trade Marks) in the agreed terms;
“IT Contracts” means any material written agreements, arrangements or licences
to which a Group Company or a Business Seller is a party relating to the
IT Systems;
“Ipswich Office” means the part of the ground floor of the building adjoining
the Charter Building, Levington Park, Ipswich, Suffolk IP10 0NE currently
occupied by The Scotts Company (UK) Limited pursuant to a lease dated 1 July
2012;
“IT Systems” means computer hardware and software (excluding shrink-wrapped,
click-wrapped or software commercially available off-the-shelf or the internet
and any public telecommunications networks) which in each case is used or held
for use for the purposes of the Business and required in all material respects
to conduct the Business;
“JPM Facility” means the revolving credit facility in the amount of USD
1,700,000,000 provided pursuant to a facility agreement between The Scotts
Miracle-Gro Company Inc., as borrower, and JP Morgan, as lender, dated 29
October 2015;
“Key Worker” means (i) any Senior Manager; or (ii) any Worker whose total gross
annual salary exceeds EUR 150,000 (or its equivalent in applicable local
currency);
“Leased Properties” means the leased land and premises currently used or
occupied by the Group for the purposes of the Business, certain details of which
are set out in Part 2 of Schedule 6 (Properties);


10

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


“Liabilities” means all liabilities, duties and obligations of every
description, whether deriving from contract, common law, statute or otherwise,
whether present or future, actual or contingent or ascertained or unascertained
and whether owed or incurred severally or jointly or as principal or surety;
“Licences” means permits, licences, certificates or other authorisations or
consents of an Authority, including Environmental Permits;
“Licensed International Intellectual Property” means:
(a)
the International Business Intellectual Property and the Owned Intellectual
Property;

(b)
any patent applications filed by the relevant member of the Purchaser’s Group
after Completion in the Relevant Territory based on any invention disclosure
that forms part of the International Business Intellectual Property and the
Owned Intellectual Property and any granted patents issuing from such
applications; and

(c)
all continuations, continuations in part, divisions, extensions, substitutions,
reissues, re examinations and renewals in the Relevant Territory of any patents
or patent applications forming part of the International Business Intellectual
Property and the Owned Intellectual Property or the patents and patent
applications referred to in (b);

“Licensed Retained Intellectual Property” means any Retained Intellectual
Property licensed to Garden Care Bidco Limited under the IP Licence or the Trade
Mark Licence;
“Local Transfer Document” has the meaning given to it in Clause 2.3 (a);
“Long Stop Date” means 6 October 2017 or such other date as the Parties may
agree in writing;
“Loss” or “Losses” means all losses, liabilities, actions and claims, including
charges, costs, damages, fines, penalties, interest and all legal and other
professional fees and expenses, including, in each case, all related Taxes;
“Material Contract” means any contract to which a Group Company or a Business
Seller is a party to, or bound by, which for the previous financial year had, or
for the current financial year is expected to have, revenue or expenditure of
more than EUR 500,000 per annum;
“Material Environmental Contracts” means all contracts, agreements, binding
obligations or covenants which concern (in whole or in part) a Hazardous
Substance, the protection of, or prevention of harm to, the Environment or the
carrying out of any Remedial Action and which are, or are likely to be, material
to any Group Company or Group Business’s business, profits, assets (including
properties) or prospects;
“Material IP Licences” has the meaning set out in paragraph 18.7 of Schedule 3
(Warranties);
“Moveable Assets” means the furniture, trade utensils, computer hardware and
peripherals, telecommunications equipment and infrastructure, other information
technology related to plant and equipment, plant and machinery, vehicles and
other equipment and other chattels (whether or not physically located at the
Properties) which are owned by a member of the Seller’s Group and used
predominantly in relation to the Group Businesses including but not limited to
those items listed in Schedule 17;
“Monsanto” means the Monsanto Company;


11

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


“Monsanto Supply Agreement” means the glyphosate supply agreement between Scotts
France SAS and Monsanto International S.A. dated 31 March 2005;
“New Project IP” means all Intellectual Property owned by any member of the
Purchaser Group arising out of, or in connection with, the New Projects whether
prior to Completion or in the nine months post-Completion, including:
(i)
any patent applications filed by any member of the Purchaser’s Group after
Completion in the Excluded Territories based on any invention disclosure that
forms part of the Intellectual Property described in Clause 16.5(a) and any
granted patents issuing from such applications; and

(ii)
all continuations, continuations in part, divisions, extensions, substitutions,
reissues, re examinations and renewals in the Excluded Territories of any
patents or patent applications forming part of the Intellectual Property
described in Clause 16.5(a) or the patents and patent applications referred to
in Clause 16.5(b);

"New Projects“ means the research and development projects in relation to
pelargonic acid and pyrethrum rapeseed oil that were carried out prior to
Completion, and will continue to be carried out post-Completion, by (on behalf
of) the Business;
“New Roundup Agreements” means the exclusive agency and marketing agreement and
the lawn and garden brand extension agreement, each between Monsanto and the
Purchaser and relating to the marketing and distribution of Roundup products, to
be entered into on or prior to Completion reflecting and consistent with the
Roundup Term Sheet and as amended from time to time;
“New Supply Agreements” the non-exclusive supply agreements to be entered into
between a member of the Purchaser’s Group and a member of the Seller’s Group on
or prior to Completion in relation to the goods and raw materials listed in
Schedule 21 and under which those goods and raw materials will be supplied on
the terms that: (a) are set out in Schedule 21; or (b) are otherwise consistent
with the terms on which those goods and raw materials were supplied by the
relevant member of the Seller’s Group to a Group Company or a Business Seller in
relation to the Business in the 12 months immediately prior to the Offer Letter
Date, provided that in any three month period the volumes of those goods and raw
materials to be purchased by the relevant member of the Purchaser’s Group is no
greater than 110% of the purchase volumes forecasted for the following 3 months
by such member of the Purchaser’s Group;
“Non-Transferring Licences” means those Licences held by a Business Seller or
member of the Seller’s Group that relate to the Group Businesses and are not
capable of being transferred or assigned to the relevant Relevant Purchaser
under applicable law and which would otherwise constitute Transferred Licences;
“Notice” has the meaning set out in Clause 32.1;
“Objecting Employee” has the meaning as set out in Schedule 18;
“Occurrence Basis Policies” means any insurance policies (including without
limitation any directors’ and officers’ liability insurance policies) which are
in force at the date of this Agreement and which provide cover in relation to
any Pre-Completion Matter on an occurrence basis;
“Offer Letter Date” means 28 April 2017;
“Opted Properties” has the meaning set out in Clause 2.9(c);


12

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


“Original Roundup Agreements” means:
(a)
the Amended and Restated Exclusive Agency and Marketing Agreement dated 30
September 1998 (as subsequently amended on 15 May 2015); and

(b)
the Lawn and Garden Brand Extension Agreement dated 15 May 2015,

each relating to Roundup products and between Monsanto and The Scotts Company
LLC.
“Owned Intellectual Property” means the Intellectual Property that is owned by
any Group Company which in the 12 month period before Completion has been used
exclusively by the Group in relation to the Business, including the Intellectual
Property, details of which are set out in Part 3 of Schedule 10 but excluding
the Retained Intellectual Property;
“Owned Properties” means the land and premises currently owned, used or occupied
by the Group for the purposes of the Business, certain details of which are set
out in Part 1 of Schedule 6 (Properties);
“Parent Undertaking” means an Undertaking which, in relation to another
Undertaking, a “Subsidiary Undertaking”:
(a)
holds a majority of the voting rights in the Undertaking; or

(b)
is a member of the Undertaking and has the right to appoint or remove a majority
of its board of directors (or analogous body, including a management board and
supervisory council); or

(c)
has the right to exercise a dominant influence over the Undertaking, by virtue
of provisions contained in its constitutional documents or elsewhere; or

(d)
is a member of the Undertaking and controls alone, pursuant to an agreement with
the other shareholders or members, a majority of the voting rights in the
Undertaking,

and an Undertaking shall be treated as the Parent Undertaking of any Undertaking
in relation to which any of its Subsidiary Undertakings is, or is to be treated
as, the Parent Undertaking, and “Subsidiary Undertaking” shall be construed
accordingly;
“Party” means a party to this Agreement and “Parties” shall mean the parties to
this Agreement;
“Pension Schemes” means the UK Schemes, French Pension Scheme, German Pension
Schemes and Austrian Schemes, certain details of which are set out in Folder 7
(Employment and Pensions) of the Data Room;
“Permitted Claim” means:
(a)
in respect of an Occurrence Basis Policy, a claim relating to a Pre-Completion
Matter (including, but not limited to, a claim which has been notified to the
relevant insurer(s) before Completion and is pending or outstanding at
Completion under such Occurrence Basis Policy and a claim relating to a
Pre-Completion Matter not yet notified to the relevant insurer(s)); and

(b)
in respect of a Claims Made Policy, a claim which has been notified (or which
the Seller is entitled, pursuant to such Claims Made Policy, to notify,
including a claim that the Seller is



13

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


not aware has arisen) to the relevant insurer(s) on or before Completion and
which is pending or outstanding at Completion;
“Pre-Completion Matters” means any matter or event in relation to the carrying
on of the business of all or any part of the Group at any time on or before
Completion and/or any matter or event occurring in relation to the Group (or,
the directors and/or officers of the Group) at any time on or before Completion;
“Press Release” means the announcement to be issued by the Purchaser and the
Seller in connection with the Transaction, in the agreed terms;
“Prior Service” means in respect of an International Business Employee, the
period of service (including any period of service deemed by law or contract)
which an International Business Employee has had with the relevant Business
Seller immediately before and continuous with the commencement of employment
with the relevant Business Purchaser;
“Proceedings” has the meaning set out in Clause 35.2
“Product Liability” means any liability arising out of death, personal injury or
damage to property caused by a defective product or defective services sold,
supplied or provided by any member of the Group or a Business Seller on or prior
to Completion;
“Product Pipeline” means the product pipeline of the Business as at the
Completion Date, as set out in Schedule 11;
“Product Registration” means such approval as may be granted by a relevant
regulatory authority to use, sell, supply, advertise or store a certain plant
protection product or fertilizer in a particular jurisdiction;
“Products” means consumer lawn and garden products, including, without
limitation, fertilizer, fertilizer combination products, micro-nutrients,
bio-stimulants, seed, growing media (including peat products, soil conditioning
agents, turf dressings, compost, mulches, combination growing media and bark),
plant food, wetting agents, plant protection products, pesticides, herbicides,
insecticides, fungicides, repellents, rodenticides and durable applicators but
excluding any Hydroponic Products;
“Properties” means the Owned Properties and Leased Properties;
“Purchase Price” has the meaning set out in Clause 4.1;
“Purchase Price Allocation Agreement” means the agreement to be entered into at
Completion between the Seller and the Purchaser substantially in the form set
out in Schedule 14 and after agreement or determination of the indicative
Purchase Price allocation pursuant to Clauses 4.3 and 4.4;
“Purchaser Debt Finance” means the debt financing incurred or intended to be
incurred in accordance with the Purchaser Debt Finance Agreement;
“Purchaser Debt Finance Agreement” means the senior term and revolving
facilities agreement entered into on or around the Offer Letter Date between,
inter alia, Garden Care Holdco Limited, the Purchaser, GSO European Senior Debt
Fund (Luxembourg) S.à r.l., GSO Aiguille des Grands Montets ESDF I (Luxembourg)
S.à r.l. and GSO Capital Opportunities Fund III (Luxembourg) S.à r.l., HSBC Bank
plc and HSBC Corporate Security Trustee Company (UK) Limited;


14

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


“Purchaser Manufacturing Territories” means the Excluded Territories except for:
(a) the United States of America, Israel and Japan and each of their territories
and possessions; (b) any country subject to a comprehensive U.S. trade embargo
(currently Cuba, Iran, North Korea, Sudan, Syria and the Crimea region of
Ukraine); and (c) any country subject to other relevant embargos and trade
restrictions to the extent that such relevant embargos and trade restrictions
would materially adversely impact either party’s ability to fulfil such party’s
duties and obligations under the Trade Mark Licence or the IP Licence;
“Purchaser’s Group” means the Purchaser, its Subsidiary Undertakings, any Parent
Undertaking of the Purchaser and all other Subsidiary Undertakings of any such
Parent Undertaking as the case may be from time to time (and including, after
Completion, the Group);
“Purchaser’s Lawyers” means Allen & Overy LLP of One Bishops Square, London E1
6AD;
“Purchaser’s Warranties” means the warranties referred to in Clause 11
(Purchaser’s Warranties and Undertakings) and set out in Schedule 5 (Purchaser’s
Warranties);
“PwC Diligence Report” means the draft diligence report titled ‘Project
Moonshine’ prepared by PricewaterhouseCoopers LLP, addressed to The Scotts
Company LLC and dated 25 November 2016;
“Receivables” means the aggregate amount as at the Effective Time of all
outstanding accounts receivable (including all trading debt arising in the
ordinary course in favour of the Group Businesses) owed to a member of the
Seller’s Group to the extent they relate to the Group Businesses, by any person
other than (i) any other member of the Seller’s Group to the extent related
solely to financing or (ii) any Group Company or Group Business;
“Record II Pension Scheme” means the optional retirement scheme entered into by
Sovilo Fertiligene with Gan Vie under number 01593621Y;
“Registered Intellectual Property” means Registered Owned Intellectual Property
and Registered International Business Intellectual Property;
“Registered International Business Intellectual Property” means patents,
registered trade marks, registered designs, domain name registrations (and
applications for any of the same) that form part of the International Business
Intellectual Property;
“Registered Owned Intellectual Property” means patents, registered trade marks,
registered designs, domain name registrations (and applications for any of the
same) that form part of the Owned Intellectual Property;
“Regulatory Authorities” means the German Federal Cartel Office, the French
Competition Authority and the Polish Competition Authority;
“Related Persons” has the meaning given in Clause 24.5;
“Relevant Balance Sheet” has the meaning given in paragraph 16.2 of Schedule 3;
“Relevant Contracts Warranty” means the Warranty set out in paragraph 3.9 of
Schedule 3;
“Relevant International Business Contract” means an International Business
Contract that: (a) relates to the Business carried on in the UK, Germany or
France; (b) is a contract under which the Group received supplies prior to the
Offer Letter Date; and (c) is for a fixed term duration of at least


15

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


12 months and which sets out specific pricing or other material terms which
shall be applied for the duration of such contract;
“Relevant Part” means, in respect of a Shared Contract, the part of it which
exclusively relates to the Group;
“Relevant Party’s Group” means, in relation to the Purchaser, the Purchaser’s
Group; in relation to the Seller, the Seller’s Group; and, in relation to the
Guarantor, the Guarantor’s Group;
“Relevant Property” means any property (including the Properties) or part
thereof now or previously owned, leased, occupied or controlled by the Group;
“Relevant Purchasers” means the Purchaser, the Business Purchasers and the Share
Purchasers;
“Relevant Sellers” means each of the Share Sellers and Business Sellers whose
names are set out in Schedule 1;
“Relevant Territory” means the jurisdictions in which the Group carries on the
Business, or operates as at the Offer Letter Date, the date of this Agreement or
the Completion Date, and including (for the avoidance of doubt) Spain, Denmark,
Finland, Iceland, Norway and Sweden;
“Remedial Action” means:
(a)
any works or action limiting, mitigating, remediating, preventing, removing,
ameliorating or containing the presence or effect of any Hazardous Substance in
or on the Environment; or

(b)
any investigation, sampling or monitoring in connection with any such works or
action;

“Reporting Accountants” means Deloitte LLP or, if that firm is unable or
unwilling to act in any matter referred to them under this Agreement, a firm of
accountants of international standing to be agreed by the Seller and the
Purchaser within seven (7) days of a notice by one to the other requiring such
agreement or failing such agreement to be nominated on the application of either
of them by or on behalf of the President for the time being of the Institute of
Chartered Accountants in England and Wales;
“Retained Intellectual Property” means (a) the Retained Trade Marks; (b) the
Intellectual Property that is listed in Schedule 12; and (c) all Intellectual
Property which is owned by the Seller’s Group or the Group and is either: (i)
used in relation to the Business on a non-exclusive basis; or (ii) not used in
relation to the Business;
“Retained Trade Marks” means the trade marks to be licensed under the Trade Mark
Licence;
“Roundup Commission” means the Commission (as defined in Article 1 of the
Amended and Restated Agency and Marketing Agreement dated 30 September 1998 (as
subsequently amended on 15 May 2015)) which a member of the Purchaser’s Group
receives pursuant to the New Roundup Agreements;
“Roundup Term Sheet” means the term sheet relating to the New Roundup
Agreements, in the agreed terms;
“Sanctions” means any economic, trade or financial sanctions or export control
laws, regulations, rules, and/or decisions administered, enacted or enforced by
the United Nations, United States of America, the European Union or the United
Kingdom;


16

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


“Secondary Information” has the meaning given to it in Clause 11.6;
“Seller Commitments” has the meaning given to it in Clause 11.7;
“Seller’s Designated Account” means the Sterling denominated bank account to be
notified by the Seller to the Purchaser no less than five (5) Business Days
prior to Completion together with such KYC documentation as is required by the
Purchaser’s Lawyers (acting reasonably) regarding the holder of such account;
“Seller’s Group” means the Seller, its Subsidiary Undertakings, any Parent
Undertaking of the Seller and all other Subsidiary Undertakings of any such
Parent Undertaking as the case may be from time to time (including the Business
Sellers but excluding the Group Companies);
“Seller’s Group Information” has the meaning given to it in Clause 11.6;
“Seller’s Lawyers” means White & Case LLP of 5 Old Broad Street, London
EC2N 1DW;
“Senior Manager” means each of Guillaume Roth, Sheila Hill, Wieslaw Wielgat,
Stefan Eha, Andrew Martin, Sonia van Steenberghe, Deepak Pandya, Laurent Martel,
Emilie Chevalier and Gunter De Paepe;
“Share Purchasers” means the members of the Purchaser’s Group notified by the
Purchaser to the Seller in accordance with Clause 2.10, and “Share Purchaser”
means any one of them;
“Share Seller” means, in relation to each of the Group Companies referred to in
column (2) of Part 1 of Schedule 1, the company whose name is set out opposite
that company in column (1) of Part 1 of Schedule 1;
“Shared Contracts” means any contract which relates both to: (i) the Group
(excluding the Excluded Assets and the Excluded Liabilities), and (ii) the
Seller’s Group, and to which a Group Company or a Business Seller is a party or
in respect of which a Group Company or Business Seller has any right, liability
or obligation at Completion, excluding the Excluded Shared Contracts and “Shared
Contract” means any one of them, including those contracts set out in paragraph
1.1 of Part 1 of Schedule 9;
“Shared IT Contracts” means any contract relating to the IT Systems and which
relates both to: (i) the Group (excluding the Excluded Assets and the Excluded
Liabilities), and (ii) the Seller’s Group, and to which a Group Company or a
Business Seller is a party or in respect of which a Group Company or Business
Seller has any right, liability or obligation at Completion;
“Shares” means the issued shares, interests and membership interests in the
Group Companies specified in column (3) of Part 1of Schedule 1 and the EEIG
Interests;
“Sovilo Plan” means the supplementary pension scheme known as the “Sovilo Plan”
pursuant to which Scotts France SAS guarantees a defined benefit pension to some
of its workers that is seventy per cent. (70%) of the updated average salary
paid over the last three (3) years of activity (including the amount paid by the
French Mandatory Retirement Schemes);
“Stock” means the stock in trade of finished and unfinished goods, work in
progress and raw materials and consumables and packaging owned by a Business
Seller for the purposes of the Group Businesses as at Completion (including
items which, although supplied to a Business Seller under reservation of title
by the suppliers, are under the control of the Seller’s Group);


17

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


“Subsidiaries” means the companies’ particulars each of which are set out in
Part 3of Schedule 1 (Share Sellers, Business Sellers and the Group), and
“Subsidiary” shall mean any of them;
“Subsidiary Undertaking” means any Undertaking in relation to which another
Undertaking is its Parent Undertaking;
“Target Working Capital” means EUR80,000,000;
“Tax” or “Taxation” means and includes all forms of taxation and statutory and
governmental, state, provincial, local governmental or municipal charges,
duties, contributions and levies in each case in the nature of tax, and
withholdings and deductions for or on account of tax, in each case whether of
the United Kingdom or elsewhere and whenever imposed and all related penalties,
charges, costs and interest;
"Tax Claim" means any claim under the Tax Deed, any claim for breach of any of
the Tax Warranties, and (if and to the extent that the claim in question is in
respect of a liability to Taxation) any claim for breach of any of the other
Warranties;
“Tax Deed” means the tax deed, in the agreed terms, to be entered into between
Scotts-Sierra Investments LLC and the Purchaser;
“Taxation Authority” means any governmental or other authority competent to
impose, collect or assess Taxation whether in the United Kingdom or elsewhere;
“Tax Warranties” means the Warranties set out in paragraph 17 of Schedule 3
(Warranties);
“Third Party Consents” means all consent, licences, approvals, permits,
authorisations or waivers required from third parties in connection with the
transfer of the International Business Assets and “Third Party Consent” means
any one of them;
“TOGC” has the meaning given in Clause 2.9(b);
“TIOPA 2010” means the Taxation (International and Other Provisions) Act 2010;
“Trade Mark Licence” means the licence of trade marks to Garden Care Bidco
Limited in the agreed terms;
“Transaction” means the transactions contemplated by this Agreement;
“Transaction Documents” means this Agreement, the Disclosure Letter, the
Confidentiality Agreement, the Local Transfer Documents, the New Roundup
Agreements, the Transitional Services Agreement, the Trade Mark Licence, the IP
Licence, the IP Assignments, the Tax Deed, the Vendor Loan Note Instrument, the
Bank Account Side Letter, the CAA Elections, the New Supply Agreements, the
Everris Sub-licences and each other document identified in Schedule 8 and
“Transaction Document” shall mean any one of them;
“Transferring Employees” has the meaning given to such term in Schedule 18;
“Transfer Provisions” means, in the European Union, the national legislation
implementing the provisions of the European Community’s directive 2001/23/EC of
12 March 2001 and outside the European Union any legislation applicable to
transfer an International Business Employee’s employment by operation of law;


18

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


“Transferred Licences” means all Licences owned or held by the Group as are
necessary for the business of the Group as is presently conducted (but excluding
any such items held by the Group Companies);
“Transitional Services Agreement” means the transitional services agreement, in
the agreed terms, to be entered into between The Scotts Company LLC and Garden
Care Bidco Limited;
“Tri-partite Senior Manager Agreement” has the meaning given to such term in
Schedule 18;
“Undertaking” means a body corporate or partnership or an unincorporated
association carrying on trade or business;
“UK Schemes” means each of:
(a)
The Miracle Garden Care Pension Scheme; and

(b)
The Scotts Company (UK) Pension Scheme;

“US GAAP” means the United States Generally Accepted Accounting Principles as
adopted by the Seller’s Group for the accounting period ending on the Accounts
Date;
“VAT” means:
(a)
within the European Union, any tax imposed by any member state in conformity
with the Directive of the Council of the European Union on the common system of
value added tax (2006/112/EC); and

(b)
outside the European Union, any tax corresponding to, or substantially similar
to, the common system of value added tax referred to in paragraph (a) above;

“Vendor Loan Note Instrument” means the instrument in the agreed terms
constituting the Vendor Loan Notes;
“Vendor Loan Notes” means the EUR25,000,000 nominal amount of vendor loan notes
to be issued to the Seller on Completion constituted by the Vendor Loan Note
Instrument;
“Warranties” means the warranties referred to in Clause 9 and set out in
Schedule 3 (Warranties) and “Warranty” shall mean any one of them;
“Workers” means any employees, directors, officers, workers and self-employed
contractors of the Group;
“Working Capital” means the aggregate value of the line items listed in the
column labelled “Working Capital” set out in Part 2 of Schedule 7 as at the
Effective Time and excluding unamortised debt issuance costs; and
“Working Capital Adjustment” means the amount by which the Working Capital
exceeds the Target Working Capital (which amount shall be added to the Bid Value
for the purpose of Clause 4.1) or the amount by which the Working Capital is
less than the Target Working Capital (which amount shall be deducted from the
Bid Value for the purposes of Clause 4.1).


19

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


1.2
The expression “in the agreed terms” means in the form agreed between the
Purchaser and the Seller and signed for the purposes of identification by or on
behalf of the Purchaser and the Seller.

1.3
Any reference to “writing” or “written” means any method of reproducing words in
a legible and non-transitory form (excluding, for the avoidance of doubt,
email).

1.4
References to “include” or “including” are to be construed without limitation.

1.5
References to a “company” include any company, corporation or other body
corporate wherever and however incorporated or established.

1.6
References to a “person” include any individual, company, partnership, joint
venture, firm, association, trust, governmental or regulatory authority or other
body or entity (whether or not having separate legal personality).

1.7
The table of contents and headings are inserted for convenience only and do not
affect the construction of this Agreement.

1.8
Unless the context otherwise requires, words in the singular include the plural
and vice versa and a reference to any gender includes all other genders.

1.9
References to Clauses, paragraphs and Schedules are to clauses and paragraphs
of, and schedules to, this Agreement. The Schedules form part of this Agreement.

1.10
References to any statute or statutory provision include a reference to that
statute or statutory provision as amended, consolidated or replaced from time to
time (whether before or after the date of this Agreement) and include any
subordinate legislation made under the relevant statute or statutory provision
except to the extent that any amendment, consolidation or replacement would
increase or extend the liability of the Seller under this Agreement.

1.11
References to any English legal term for any action, remedy, method of financial
proceedings, legal document, legal status, court, official or any legal concept
or thing shall, in respect of any jurisdiction other than England, be deemed to
include what most nearly approximates in that jurisdiction to the English legal
term.

1.12
References to “substantiated” in the context of a Claim means a Claim for which
the Seller may be liable and which is admitted or proved in a court of competent
jurisdiction.

1.13
This Agreement shall be binding on and be for the benefit of the successors of
the Parties.

2.
Sale and Purchase

2.1
Sale of the Shares

(a)
On and subject to the terms of this Agreement and the Local Transfer Documents,
at Completion the Seller shall procure that the Share Sellers shall sell the
Shares set out against their respective names in Part 1of Schedule 1, and the
Purchaser shall (or shall procure that each Relevant Purchaser designated as a
Share Purchaser pursuant to Clause 2.10, shall) purchase the Shares.

(b)
The Shares shall be sold and transferred free from Encumbrances together with
all rights and advantages attaching or accruing to them as at Completion
(including the right to receive all dividends or distributions declared, made or
paid on or after Completion).



20

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


(c)
The Seller covenants with the Purchaser that each Share Seller has the right to
sell and transfer to the Purchaser (or a Relevant Purchaser) the full and legal
beneficial interest in the Shares that it currently owns (according to Part 1of
Schedule 1) on the terms set out in this Agreement.

(d)
The Seller shall procure that each Share Seller waives any right of pre-emption
or other restriction on transfer in respect of the Shares conferred on them
under the relevant constitutional documents or otherwise and shall procure that
on or prior to Completion any and all rights of pre-emption or other
restrictions on transfer in respect of the Shares are waived irrevocably by any
other persons entitled thereto.

2.2
Sale of the Group Businesses

(a)
On and subject to the terms of this Agreement and the Local Transfer Documents,
at Completion the Seller shall procure that the Business Sellers shall sell the
Group Businesses set out against their respective names in Part 2 of Schedule 1,
and the Purchaser shall (or shall procure that each Relevant Purchaser
designated as a Business Purchaser pursuant to Clause 2.10, shall) purchase the
Group Businesses.

(b)
The Seller shall procure that the International Business Intellectual Property,
International Business Contracts and any other asset of the Group Businesses not
owned by a Business Seller is assigned, novated or transferred (as the case may
be) to the Purchaser (or a Relevant Purchaser designated as a Business Purchaser
pursuant to Clause 2.10) at Completion.

(c)
Subject to Clause 2.2 (f) below, there shall be included in the sale and
transfer of the Group Businesses under this Agreement or, where relevant, the
Local Transfer Documents:

(i)
the International Business Properties, which shall be transferred in accordance
with the provisions of Part 5, Part 6 and Part 7 of Schedule 6 (Properties);

(ii)
the International Business Intellectual Property;

(iii)
the Goodwill;

(iv)
any of the IT Systems that are used exclusively by the Group Businesses;

(v)
the Moveable Assets;

(vi)
the rights of any member of the Seller’s Group arising or existing at Completion
under the International Business Contracts (including, for the avoidance of
doubt, the bank account of Scotts France SAS held with BNP Paribas with the
following details: RIB 30004 02249 00010120104 84; IBAN FR76 3000 4022 4900 0101
2010 484; BIC BNPAFRPPXXX and the associated credit card program "Cartes
affaires");

(vii)
the rights of any member of the Seller’s Group arising or existing at Completion
under any direct insurance contracts (Direktversicherungsverträge), reinsurance
contracts (Rückdeckungsversicherungsverträge) and insolvency protection
agreements with respect to or for the benefit of Transferring Employees provided
such transfer is permitted (i) by the relevant provider; (ii) under the terms of
such contracts or agreements; and (iii) under applicable laws;

(viii)
the German Pension Schemes insofar as they relate to the Transferring Employees;



21

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


(ix)
the French Pension Schemes;

(x)
the Relevant Part of each Shared Contract;

(xi)
the International Business Product Registrations, in respect of which the
provisions of Part 6 of Schedule 9 shall apply;

(xii)
the EEIG Interests;

(xiii)
the Stock;

(xiv)
the Licences not owned by a Group Company at Completion;

(xv)
the Books and Records;

(xvi)
the Receivables;

(xvii)
all other property, rights and assets owned by or licensed to the Business
Sellers and used, enjoyed or exercised predominantly in relation to the Group
Businesses at Completion, in each case other than any Excluded Assets; and

(xviii)
any loan amounts receivable by a Business Seller corresponding to an EEIG
Payable.

(d)
The International Business Assets, together with all legal and beneficial
interests therein, shall be sold, transferred or assigned (as the case may be)
free from any Encumbrances.

(e)
The Seller covenants with the Purchaser that the Business Sellers have the right
to sell and transfer to the Purchaser (or a Relevant Purchaser) the full and
legal beneficial interest in the International Business Assets on the terms set
out in this Agreement.

(f)
There shall be excluded from the sale of the Group Businesses under this
Agreement and the Local Transfer Documents the following:

(i)
the Cash Balances held by or on behalf of the Business Sellers on Completion in
relation to the Group Businesses;

(ii)
except as otherwise provided in Clause 14 of this Agreement, the benefit of any
claim under any insurance policies held by the Seller’s Group;

(iii)
debts due from any relevant Taxation Authority in respect of Tax;

(iv)
the Retained Intellectual Property;

(v)
any royalty payment obligations owed to a member of the Seller’s Group; and

(vi)
any loan amounts receivable by a Business Seller from a Group Company other than
any asset corresponding to an EEIG Payable,

(together, the “Excluded Assets”).
(g)
The Seller agrees to procure that the Business Sellers transfer (to the extent
they are able to do so) and the Purchaser agrees to procure that the Business
Purchasers agree, with effect from the Completion Date, to accept the transfer
of, and to assume, duly and punctually pay, satisfy, discharge, perform or
fulfil, all Assumed Liabilities. The Seller agrees that the Assumed Liabilities
shall be transferred to and assumed by the Business Purchasers so that



22

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


the Business Purchasers shall have and be entitled to the benefit of the same
rights, powers, remedies, claims, defences, obligations and conditions
(including the rights of set-off and counterclaim) as the Business Sellers.
(h)
The Seller shall be responsible for (and no Business Purchaser shall be obliged
to accept the transfer of or to assume), and shall duly and punctually pay,
satisfy, discharge, perform or fulfil the Excluded Liabilities;

(i)
The Purchaser shall (and shall procure that each Relevant Purchaser shall):

(i)
take such action as the Seller may reasonably request to avoid, dispute, resist,
appeal, compromise, defend or mitigate any claim which constitutes or may
constitute an Excluded Liability under paragraphs (vii), (viii), (x), (xiii),
(xiv) and (xv) of Schedule 24 (a “Relevant Excluded Liability Claim”) subject to
the Purchaser being indemnified by the Seller against all Liabilities which may
thereby be incurred as a result of taking such action;

(ii)
make available to the Seller or its duly authorised agents on reasonable notice
during normal business hours access to all relevant books of account, records
and correspondence relating to the Group (and shall permit the Seller to take
copies thereof) for the purposes of enabling the Seller to ascertain or extract
any information relevant to any Relevant Excluded Liability Claim; and

(iii)
give such assistance to the Seller as it may reasonably require on reasonable
notice in relation to any Relevant Excluded Liability Claim including providing
the Seller or any member of the Seller’s Group and its representatives and
advisers with access to and assistance from directors, managers, employees,
advisers, agents or consultants of the Purchaser and/or of each other member of
the Purchaser’s Group (collectively, the “Relevant Persons”) and the Purchaser
will use its reasonable endeavours to procure that such Relevant Persons comply
with any reasonable requests from the Seller and generally co-operates with and
assists the Seller and other member of the Seller’s Group.

(j)
The Seller shall (and shall procure that each Relevant Seller shall) take such
action as the Purchaser may reasonably request to avoid, dispute, resist,
appeal, compromise, defend or mitigate any claim which constitutes or may
constitute an Assumed Liability (an “Assumed Liability Claim”) subject to the
Seller being indemnified by the Purchaser against all Liabilities which may
thereby be incurred as a result of taking such action.

2.3
Local Transfer Documents

(a)
On Completion, the Seller shall (and the Seller shall procure that the Relevant
Sellers shall) and the Purchaser shall (and the Purchaser shall procure that the
Relevant Purchasers shall) execute such agreements, transfers, conveyances,
dispositions and other documents, to the extent required under and subject to
the relevant local law and otherwise as may be agreed between the Seller and the
Purchaser, to implement the transfer of:

(i)
the Shares; and

(ii)
the Group Businesses,

(the “Local Transfer Documents” and each, a “Local Transfer Document”).


23

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


The parties do not intend this Agreement to transfer title to any of the Shares.
Title to the Shares shall be transferred by the applicable Local Transfer
Document. The parties shall procure that (A) the Local Transfer Documents
contain all provisions required to effect Clause 2.9(b); (B) the Local Transfer
Documents do not contain any warranties (subject to the preceding paragraph (A))
or adjustments to the Purchase Price.
(b)
To the extent that the provisions of a Local Transfer Document are inconsistent
with or (except to the extent they implement a transfer in accordance with this
Agreement) additional to the provisions of this Agreement:

(i)
the provisions of this Agreement shall prevail; and

(ii)
so far as permissible under the laws of the relevant jurisdiction, the Seller
and the Purchaser shall procure that the provisions of the relevant Local
Transfer Document are adjusted, to the extent necessary to give effect to the
provisions of this Agreement or, to the extent this is not permissible, the
Seller shall indemnify the Purchaser against all Losses suffered by the Relevant
Purchasers or, as the case may be, the Purchaser shall indemnify the Seller
against all Losses suffered by the Relevant Sellers, in either case through or
arising from the inconsistency between the Local Transfer Document and this
Agreement or the additional provisions (except to the extent they implement a
transfer in accordance with this Agreement).

(c)
If there is an adjustment to the Purchase Price under Clause 7 of this Agreement
which relates to a part of the Group which is the subject of a Local Transfer
Document, then, if required to implement the adjustment and so far as
permissible under the laws of the relevant jurisdiction, the Relevant Seller and
the Relevant Purchaser shall enter into a supplemental agreement reflecting such
adjustment and the allocation of such adjustment.

(d)
No Relevant Seller shall bring any claim against any Relevant Purchaser pursuant
to the Local Transfer Documents, save to the extent necessary to implement any
transfer of the Shares or Group Businesses in accordance with this Agreement. To
the extent that a Relevant Seller does bring a claim in breach of this Clause
2.3(d), the Seller shall indemnify the Relevant Purchaser against all Losses
which the Relevant Purchaser may suffer through or arising from the bringing of
such a claim and the Relevant Seller shall indemnify the Seller against any
payment which the Seller shall make to the Relevant Purchaser pursuant to this
Clause 2.3(d).

(e)
No Relevant Purchaser shall bring any claim against any Relevant Seller pursuant
to the Local Transfer Documents, save to the extent necessary to implement any
transfer of the Shares or Group Businesses in accordance with this Agreement. To
the extent that a Relevant Purchaser does bring a claim in breach of this Clause
2.3(e), the Purchaser shall indemnify the Relevant Seller against all Losses
which the Relevant Seller may suffer through or arising from the bringing of
such a claim and the Relevant Purchaser shall indemnify the Purchaser against
any payment which the Purchaser shall make to the Relevant Seller pursuant to
this Clause 2.3(e).

(f)
Any payment of consideration required pursuant to a Local Transfer Document
shall be satisfied by the satisfaction of the Purchase Price pursuant to this
Agreement.

2.4
Properties

The provisions of Schedule 6 shall apply in respect of the Properties.


24

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


2.5
Contracts

The provisions of Schedule 9 shall apply in respect of the contracts of the
Group.
2.6
Relevant Employees

The provisions of Schedule 18 shall apply in respect of the International
Business Employees.
2.7
Receivables

The provisions of Schedule 19 shall apply in relation to Receivables.
2.8
Transfer Obligations

On Completion, the Seller shall procure that the Relevant Sellers shall, and the
Purchaser shall procure that the Relevant Purchasers shall, execute and/or
deliver and/or make available Local Transfer Documents and take such steps as
are required to transfer the Shares and the Group Businesses to the Relevant
Purchasers.
2.9
VAT in relation to the sale of the Group Businesses

(a)
Subject to the remaining provisions of this Clause 2.9, all amounts expressed to
be payable in respect of the transfer of any Group Business pursuant to any
Local Transfer Document shall be exclusive of any VAT that is payable.

(b)
Each Relevant Seller and the Purchaser hereby acknowledges that they intend that
each of the transfers of the Group Businesses under the Local Transfer Documents
shall, so far as possible, be treated as a “transfer of a going concern”
(“TOGC”) for VAT purposes (including, further, without limitation, in relation
to the submission of any document to a Taxation Authority, and any inquiry,
examination, audit, investigation, negotiation, dispute, appeal or litigation in
each case with respect to such transfer), except to the extent otherwise
provided below in relation to the Opted Properties.

(c)
With a view to ensuring that each of the transfers under the Local Transfer
Documents constitutes a TOGC for VAT purposes (except to the extent otherwise
provided below in relation to the Opted Properties), the Purchaser:

(i)
warrants and undertakes:

(A)
that the assets comprising the Group Businesses (including, for the avoidance of
doubt, the Business Intellectual Property, the International Business Contracts
and any other assets of the Group Businesses not owned by a Business Seller but
assigned, novated or transferred to the relevant Business Purchasers) are to be
used by the relevant Business Purchasers in carrying on the same kind of
businesses as are carried on by the Relevant Sellers prior to Completion; and

(B)
that each relevant Business Purchaser is duly registered for VAT purposes or has
applied or shall apply for VAT registration with an effective date on or before
Completion (and where there is more than one relevant Business Purchaser in
respect of a Group Business, they are or shall be registered under a single
group registration);



25

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


(ii)
undertakes to the Seller that, before the Completion Date, the relevant Business
Purchaser will assess whether to exercise an option to tax under Part 1 of
Schedule 10 to the Value Added Tax Act 1994 (for the purposes of this Clause 2.9
an "option to tax") in relation to the properties at Levington Research Centre
and 1 Woodend, Carnwarth, Lanarkshire (the “Opted Properties”) and not less than
five (5) Business Days before the Completion Date either (as applicable) : (i)
produce to the Seller's Lawyers a certified copy of the relevant notification to
HMRC and acknowledgement of receipt of notification from HMRC, or (ii) notify
the Seller that the relevant Business Purchaser has decided not to exercise such
an option to tax;

(iii)
undertakes to the Seller that the relevant Business Purchaser shall not revoke
any options to tax described in Clause 2.9(c)(ii) above; and

(iv)
undertakes to the Seller that, if the relevant Business Purchaser decides to
exercise an option to tax in relation to an opted property, then the relevant
Business Purchaser shall not less than five (5) Business Days before the
Completion Date notify the Seller that article 5(2B) of the Value Added Tax
(Special Provisions) Order 1995 does not apply to the relevant Business
Purchaser.

(d)
Notwithstanding Clauses 2.9(a), 2.9(b) and 2.9(d), if: (i) the transfer of any
Group Business pursuant to any Local Transfer Document is treated by the
Relevant Seller and the relevant Business Purchaser as a TOGC for VAT purposes,
with the result that VAT is not charged on the transfer of the relevant Group
Business, but any relevant Taxation Authority in the relevant jurisdiction
subsequently determines that VAT is chargeable in respect of such transfer; or
(ii) the relevant Business Purchaser decides not to exercise the option to tax
in relation to an Opted Property, so that VAT is chargeable on the transfer of
that Opted Property, and (in each case) the Relevant Seller (or any member of
the Seller’s Group which is in the same VAT group as the Relevant Seller) is
required to account for the VAT to the relevant Taxation Authority (and all
reasonable avenues of appeal have been exhausted), then:

(i)
such VAT (and any interest and/or penalties thereon) shall be paid to the
relevant Taxation Authority by the Relevant Seller (or another member of the
Seller’s Group);

(ii)
Clause 2.9(e) shall apply to determine the basis of any liability of the
relevant Business Purchaser to pay to the relevant Seller the amount of any such
VAT;

(iii)
where the relevant transfer would have been a TOGC for VAT purposes but for a
breach of a warranty or undertaking given by the Purchaser in Clause 2.9(c), the
relevant Business Purchaser shall promptly reimburse the Relevant Seller with
the amount of any such interest and/or penalties payable by the Relevant Seller
or another member of the Seller’s Group to the relevant Taxation Authority as a
result of such determination;

(iv)
the Relevant Seller shall deliver to the relevant Business Purchaser a valid VAT
invoice in respect of that VAT; and

(v)
the relevant Business Purchaser shall use reasonable endeavours to recover or
otherwise obtain credit for the amount of such VAT to the extent permitted by
law.

(e)
Where this Clause 2.9(e) applies:



26

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


(i)
where the relevant transfer would have been a TOGC for VAT purposes but for a
breach of a warranty or undertaking given by the Purchaser in Clause 2.9(c), the
relevant Business Purchaser shall promptly pay to the Relevant Seller the amount
of any VAT due on such transfer following receipt of an appropriate valid VAT
invoice;

(ii)
where VAT is chargeable on the transfer of an Opted Property to the relevant
Business Purchaser as a result of the relevant Business Purchaser deciding not
to exercise the option to tax in relation to that Opted Property, the relevant
Business Purchaser shall promptly pay to the Relevant Seller the amount of any
VAT due on such transfer following receipt of an appropriate valid VAT invoice;
and

(iii)
where neither Clause 2.9(e)(i) nor Clause 2.9(e)(ii) applies, if any relevant
Business Purchaser recovers from a Taxation Authority any VAT paid or payable by
a Relevant Seller or another member of the Seller’s Group pursuant to Clause
2.9(d) (or otherwise obtains credit for such VAT from a Taxation Authority), the
Purchaser shall pay (or procure that a relevant Business Purchaser shall pay) to
the Relevant Seller the amount of that VAT which is recovered (or for which
credit is obtained) within five (5) Business Days of receipt of such amount or
credit by a relevant Business Purchaser.

(f)
Notwithstanding Clauses 2.9(a), 2.9(b) and 2.9(c), if the transfer of any Group
Business pursuant to any Local Transfer Document is treated by the Relevant
Seller and the relevant Business Purchaser as a TOGC for VAT purposes, with the
result that VAT is not charged on the transfer of the relevant Group Business,
but any relevant Taxation Authority in the relevant jurisdiction subsequently
determines that VAT is chargeable in respect of such transfer and the relevant
Business Purchaser (or any member of the Purchaser’s Group which is in the same
VAT group as the relevant Business Purchaser) is required to account for the VAT
(or for any import VAT or acquisition VAT) to the relevant Taxation Authority
(and all reasonable avenues of appeal have been exhausted), then:

(i)
such VAT shall be paid to the relevant Taxation Authority by the relevant
Business Purchaser (or another member of the Purchaser’s Group);

(ii)
the Relevant Seller shall indemnify the relevant Business Purchaser on demand
for any interest and/or penalties arising on such VAT (save where the relevant
transfer would have been a TOGC for VAT purposes but for a breach of a warranty
or undertaking given by the Purchaser in Clause 2.9(c)); and

(iii)
the Relevant Seller shall deliver to the relevant Business Purchaser a valid VAT
invoice in respect of the supply or supplies giving rise to that VAT.

2.10
Relevant Purchasers

The Purchaser shall confirm to the Seller in writing the identities of the
Relevant Purchasers (and whether each Relevant Purchaser shall be a Business
Purchaser or Share Purchaser) no less than five (5) Business Days prior to the
Completion Date.
2.11
Capital Allowances

(a)
The Seller undertakes to procure that each relevant Business Seller (at the
Purchaser’s cost):



27

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


(i)
reasonably cooperates with the relevant Business Purchasers; and

(ii)
provides such information and assistance as the relevant Business Purchasers may
reasonably request,



in each case to assist the relevant Business Purchasers in claiming capital
allowances in respect of the assets comprising the Group Businesses and in
giving effect to the CAA Elections (as defined in Clause 2.11(b) below).
(b)
The Seller and the Purchaser agree that, for the purposes of the Capital
Allowances Act 2001, the parts of the Purchase Price attributable (respectively)
to:

(i)
fixtures in the Properties situated in the United Kingdom expenditure on which
is not "special rate expenditure" within section 104A of the Capital Allowances
Act 2001 (Non-Integral Fixtures) shall be fair market value; and

(ii)
fixtures in the Properties situated in the United Kingdom expenditure on which
is "special rate expenditure" within section 104A of the Capital Allowances Act
2001 (Special Rate Fixtures) shall be fair market value

in each case subject to any maximum amount determined under applicable law, and
with the fair market values of the assets in question being determined in
accordance with the Appraisal (as defined in Schedule 14) (the Agreed
Apportionments).
(c)
Each of the relevant Business Sellers and each of the relevant Business
Purchasers shall, on Completion, enter into elections under section 198 of the
Capital Allowances Act 2001, such elections specifying:

(i)
the aggregate amount fixed in respect of Non-Integral Fixtures; and

(ii)
the aggregate amount fixed in respect of Special Rate Fixtures,

in each case in relation to the Properties situated in the United Kingdom, with
such aggregate amounts corresponding to the respective Agreed Apportionments and
apportioned between each relevant Business Purchaser and each relevant Business
Seller in the same relevant proportions as the part of the Purchase Price
attributable to the Group Businesses is allocated in accordance with the
Purchase Price Allocation Agreement (the "CAA Elections") (with each party to
retain a duly signed version of each relevant election at Completion).
(d)
The Seller shall procure that each of the relevant Business Sellers shall, and
the Purchaser shall procure that each of the relevant Business Purchasers shall
submit their respective CAA Elections to HM Revenue & Customs within the time
limit prescribed by law and take all reasonable steps to procure that the
respective Agreed Apportionments are accepted by HM Revenue & Customs.

3.
Conditions

3.1
Completion is conditional upon the satisfaction (or waiver by the Purchaser, as
the case may be) of the following conditions (the “Conditions”):

(a)
Monsanto entering into the New Roundup Agreements which incorporate the terms of
the Roundup Term Sheet in a manner acceptable to the Purchaser (acting
reasonably);



28

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




(b)
Monsanto International S.A. consenting to the assignment of the Monsanto Supply
Agreement, including the benefit of the relevant glyphosate indemnification, by
Scotts France SAS to a Relevant Purchaser, in a form acceptable to the Purchaser
(acting reasonably);



(c)
the receipt of consent in writing of each relevant landlord for the transfer or
assignment of each of the International Business Leased Properties in the United
Kingdom other than the Ipswich Office to a Relevant Purchaser or Group Company;



(d)
the receipt of consent in writing from the relevant landlord in respect of the
change of control clause in the lease of premises at Berkshire Park New South
Wales 61 St Marys Rd 2765 Australia in relation to the sale of the entire issued
share capital in Scotts Australia Pty Ltd;



(e)
(i) evidence of the waiver by the relevant municipal authority of its
pre-emption right in relation to the International Business Properties located
in Bourth, France and Hautmont, France; or (ii) expiry of the two month period,
commencing from the date of service of the relevant declaration of sale on the
relevant municipal authority, in which the relevant municipal authority may
exercise its pre-emption right in relation to the International Business
Properties located in Bourth, France and Hautmont, France where the relevant
municipal authority has not replied to the relevant declaration of sale and is
therefore deemed to have waived its pre-emption right;



(f)
the receipt of consent in writing from [*] to (i) the assignment of [*], and
(ii) the [*] to the relevant member of the Seller’s Group [*];



(g)
the German Federal Cartel Office (“FCO”) approving the Transaction. This
Condition shall be deemed satisfied if:

(i)
the Purchaser has received a written notice from the FCO that the conditions for
a prohibition according to Sec. 36 para. 1 German Act Against Restraints of
Competition (“GWB”) are not met; or

(ii)
the FCO fails to notify the Purchaser within the one-month period under Sec. 40
para. 1 Clause 1 GWB that it has initiated a formal investigation of the
Transaction under Sec. 40 para. 1 GWB;

(h)
the French Competition Authority (“Autorité de la Concurrence”) indicating that:

(i)
the notified transaction does not fall within the scope of French merger control
rules (Articles L430-1 and L430-2 of the French Commercial Code (“FCC”)); or

(ii)
the Transaction is cleared pursuant to Article L430-5, III, second indent, of
the FCC or deemed to have been cleared under Article L430-5, IV, of the FCC
(“Phase I clearance”) and the French Minister of Economy has not used its power
to request, within 5 days of the Phase I clearance, the opening of a formal
investigation in relation to the notified transaction pursuant to Article
L430-7-1, I, of the FCC; and

(i)
the Polish Competition Authority (“Prezes Urzędu Ochrony Konkurencji i
Konsumentów” – “PCA”) approving the Transaction or, as the case may be, the
statutory period for the PCA to issue a merger decision as provided in Article
96 of the Polish Act of 16 February 2007



29

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


on Competition and Consumer Protection (as amended) lapsing, or the PCA
returning the merger notification or issuing a decision discontinuing the
proceedings due to the fact that the Transaction does not give rise to a
concentration falling within the scope of the Act on Competition and Consumer
Protection (together with the Conditions in sub-clauses (g) and (h) above, the
“Competition Conditions”).
3.2
In respect of sub-clauses 3.1(a) and 3.1(b), the Purchaser shall negotiate in
good faith the terms of the New Roundup Agreements and the assignment of the
Monsanto Supply Agreement (including the transfer of the benefit of the
glyphosate indemnification).

3.3
The Seller shall use all reasonable endeavours to procure the fulfilment of:

(a)
the Conditions set out in sub-clauses 3.1(a), (b), (e) and (f) above; and

(b)
the Conditions set out in sub-clauses 3.1(c) and (d), in accordance with the
provisions of Schedule 6.

3.4
The Purchaser shall (i) use all reasonable endeavours to procure that it
satisfies its obligations in Schedule 6 in relation to the fulfilment of the
Conditions set out in sub-clauses 3.1(c) and (d), and (ii) use its best
endeavours to procure the fulfilment of the Competition Conditions.

3.5
The Purchaser shall:

(a)
submit any notifications, filings or submissions to the Regulatory Authorities
as soon as possible following the date of this Agreement;

(b)
give the Seller the opportunity to participate in any call or meeting with the
Regulatory Authorities (save to the extent that the Regulatory Authorities
expressly request that the Seller should not attend the call or part of the
call, or be present at the meeting or part of the meeting);

(c)
promptly inform the Seller of the content of any meeting, material conversation
and any other material communication which takes place between the Purchaser (or
its Agents) and the Regulatory Authorities in which the Seller did not
participate and provide copies or, in the case of non-written material
communications, a written summary, to the Seller;

(d)
procure that the Seller is given a reasonable opportunity to review and comment
on drafts of all notifications, filings and submissions before they are
submitted to the Regulatory Authorities and provide the Seller with final copies
of all such notifications, filings and submissions (it being acknowledged that
certain such drafts and/or documents may be shared on a confidential basis only
with outside counsel) and take account of any reasonable comments; and

(e)
take all steps (including agreeing to any conditions, undertakings or
divestments) required by any Regulatory Authority to satisfy the Competition
Conditions,

save that in relation to all disclosure under this Clause 3.5, business secrets
and other confidential material may be redacted so long as the Purchaser acts
reasonably in identifying such material for redaction.
3.6
The Seller shall co-operate with the Purchaser in providing the Purchaser with
such assistance as is reasonably necessary and it is reasonably able to provide,
and shall provide the Regulatory Authorities



30

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


with such information as may reasonably be necessary and it is reasonably able
to provide to ensure that:
(a)
any notifications, filings or submissions to the Regulatory Authorities are made
in accordance with Clause 3.2 and 3.5(a) above;

(b)
any request for information from the Regulatory Authorities is fulfilled
promptly and in any event in accordance with any relevant time limit; and

(c)
where practicable, the Seller provides copies of any proposed material
communication with the Regulatory Authorities in relation to the transactions
contemplated by this Agreement to the Purchaser and that (acting reasonably) the
Seller takes due consideration of any reasonable comments that the Purchaser may
have in relation to such proposed communication,

save that in relation to all disclosure under this Clause 3.6, business secrets
and other confidential material may be redacted so long as the Seller acts
reasonably in identifying such material for redaction.
3.7
The Purchaser shall not, without the prior written consent of the Seller,
withdraw any notification, filing or submission made to the Regulatory
Authorities.

3.8
The Seller undertakes to notify the Purchaser in writing, and the Purchaser
undertake to notify the Seller in writing, of anything which will or may prevent
any of the Conditions from being satisfied on or before the Long Stop Date
promptly after it comes to its attention.

3.9
Each Party undertakes to notify the other Parties as soon as possible on
becoming aware that any Condition has been satisfied and in any event within
two (2) Business Days of such satisfaction.

3.10
If any Condition is not fulfilled or waived on or before the Long Stop Date,
this Agreement shall automatically terminate subject to, and on the basis set
out in, Clause 13.5.

4.
Consideration

4.1
The aggregate consideration for the purchase of the Group under this Agreement
and the Local Transfer Documents shall be:

(a)
an amount equal to:

(i)
EUR212,369,000 (the “Bid Value”);

plus
(ii)
the Group Companies’ Cash Balances and the Intra-Group Financing Receivables;

minus
(iii)
the Closing Debt and the Intra-Group Financing Payables;

plus or minus
(iv)
the Working Capital Adjustment,

(the “Purchase Price”); and


31

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


(b)
the payment in cash by the Purchaser to the Seller by way of additional
consideration for the Group, of an amount equal to the Deferred Payment Amount
(the “Deferred Payment”), to the extent due and payable pursuant to and in
accordance with Schedule 15 (Deferred Payment).

4.2
Payment of the Purchase Price by the Purchaser (including on behalf of each
Relevant Purchaser) to the Seller shall be made in accordance with Clauses 6 and
7 of this Agreement.

4.3
The Purchase Price shall be allocated in accordance with the Purchase Price
Allocation Agreement. The Seller and the Purchaser, each acting reasonably and
in good faith shall endeavour to agree such indicative allocation, and the form
of the Purchase Price Allocation Agreement, between the Offer Letter Date and
Completion.

4.4
Failing agreement between the Seller and the Purchaser on the indicative
allocation of the Purchase Price and, accordingly, the form of the Purchase
Price Allocation Agreement, the indicative allocation of the Purchase Price
shall be determined by the Reporting Accountants, on the application of the
Seller or the Purchaser, who shall allocate the Purchase Price in accordance
with the principles set out in the form of the Purchase Price Allocation
Agreement set out in Schedule 14. Paragraphs 3.2 to 3.10 of Part 1 of Schedule 7
shall apply mutatis mutandis to the engagement and determination of the
Reporting Accountants pursuant to the Purchase Price Allocation Agreement.

5.
Pre-Completion Obligations

5.1
Subject to Clause 5.2, the Seller shall procure that (and shall procure that the
Relevant Sellers shall procure that), from the date of this Agreement until
Completion:

(a)
each member of the Group and each Business Seller carries on its business only
in the ordinary and usual course, consistent with past practice;

(b)
other than in respect of Scotts Poland Sp.z.o.o., there is no declaration or
payment of a dividend or other distribution (whether in cash, stock or in kind)
made or paid on any of its issued share capital or membership interests nor any
purchase or reduction of its paid-up share capital or membership interests by
any member of the Group;

(c)
no share, loan capital or other security is created, allotted or issued or
agreed to be created, allotted or issued by any member of the Group and that no
option over, or any other rights in respect of, any share, loan capital or other
security is granted;

(d)
all transactions between any Group Company or any Business Seller and any member
of the Seller’s Group take place on arm’s length terms or substantially in a
manner and on terms consistent with previous practice in the 12 month period
prior to the Offer Letter Date;

(e)
no Group Company or Business Seller:

(i)
creates, amends or agrees to create or amend any Encumbrance over the shares of
any member of the Group or the assets (excluding the Excluded Assets) of any
member of the Group or any Business Seller;

(ii)
makes any alteration to its articles of association or any other document or
agreement establishing, evidencing or relating to its constitution;



32

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


(iii)
enters into any agreement or arrangement or permits any action whereby another
company becomes its subsidiary or subsidiary undertaking;

(iv)
enters into any joint venture, partnership or agreement or arrangement for the
sharing of profits or assets;

(v)
acquires (whether by one transaction or by a series of transactions) the whole,
or a substantial or material part of the business, undertaking, assets or
securities of any other person;

(vi)
disposes of (whether by one transaction or by a series of transactions) the
whole or any substantial or material part of its business, undertaking or any
other of its assets;

(vii)
makes any material change to the nature or organisation of its business;

(viii)
makes any change to its accounting practices, policies or procedures other than
as required by applicable law or regulation;

(ix)
discontinues or ceases to operate all or a material part of its business;

(x)
makes (or announces any intention to make) any material variation to the terms
and conditions of employment of any employee earning EUR150,000 per annum or
more, or which would apply to any general categories of employee;

(xi)
save for in respect of the UK Schemes, establishes any pension, retirement,
death or disability, jubilee, old-age part-time, bridging or life assurance
scheme, or any employees’ share scheme or employee trust or share ownership
plan, share option or shadow share option scheme, or other profit sharing, bonus
or incentive scheme in each case for the directors, employees or former
directors or employees (or dependants thereof) of any Group Company or Business
Seller, the variation of the terms or rules of any such new or any existing
scheme, the appointment and removal of any trustee or manager of such a scheme
or the allocation of options or other entitlements or the making of any payments
under any such scheme;

(xii)
terminates the employment of any Key Worker, or employs any person who would
reasonably be considered to be of a similar level of seniority to any Key
Worker;

(xiii)
borrows (other than in the ordinary course of business and consistent with past
practice and within limits subsisting at the date of this Agreement) any money
or agrees to do so or enter into any foreign exchange contracts, interest rate
swaps or other derivative instruments;

(xiv)
grants any loans or other financial facilities or assistance to, or enters into
any guarantees or indemnities or provides other security for the benefit of, any
person;

(xv)
grants any exclusive or sole licence of, or enters into, terminates or amends
any material agreement relating to Intellectual Property other than in the
ordinary course and consistent with past practice;

(xvi)
enters into any agreement which materially restricts its freedom to do business;

(xvii)
makes any political contribution or donation, or any charitable contribution or
donation;



33

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


(xviii)
settles, or agrees to settle, any litigation where the settlement is likely to
result in a payment to or by a member of the Group or Business Seller of
EUR500,000 or more (except for collection in the ordinary course of business,
consistent with past practice), of trade debts;

(xix)
takes any steps to wind up or dissolve any member of the Group or any Business
Seller, obtain an administration order in respect of any member of the Group or
any Business Seller, invite any person to appoint an administrative receiver or
any other receiver or manager of the whole or any part of the business or assets
of any member of the Group or any Business Seller or do anything similar or
analogous to those steps in any other jurisdiction;

(xx)
enters into or makes itself liable for any capital commitment (whether by way of
purchase, lease, hire purchase or otherwise but excluding any such commitments
entered into in the ordinary course of the Group’s business consistent with past
practice) for an amount in excess of EUR 500,000 or which, when aggregated with
all such other commitments entered into by it and other members of the Group and
the Business Sellers since the Offer Letter Date, results in the aggregate of
all such commitments exceeding EUR 2,000,000;

(xxi)
makes any material claim, surrender or election, or takes any similar action,
for the purposes of Tax;

(xxii)
enters into or terminates its membership of any group, consolidation, group
payment or similar arrangement for the purposes of any Tax, or alters the terms
of any such existing arrangement, except where expressly provided for under this
Agreement or the Tax Deed;

(xxiii)
enters into any agreement to sell or dispose of any Property or International
Business Property or acquire any other property or make any material alterations
to any Property or International Business Property or agree any rent review in
respect of any Leased Property or International Business Leased Property;

(xxiv)
agrees to do any of the actions referred to in subparagraphs (i) to (xxiii)
above; or

(xxv)
does or agrees to do anything which, in the reasonable opinion of the Seller, is
outside the ordinary course of business.

5.2
Clause 5.1 does not apply in respect of and shall not operate so as to restrict
or prevent:

(a)
any matter reasonably undertaken in an emergency or disaster situation with the
intention of and to the extent only of those matters strictly required with a
view to minimising any adverse effect of such situation on the Group (and of
which the Purchaser will be promptly notified in writing);

(b)
any matter expressly permitted by, or necessary for performance of, this
Agreement or any of the other Transaction Documents or necessary for Completion;

(c)
any matter undertaken at the written request or with the written consent of the
Purchaser;

(d)
providing information to any Regulatory Authority in the ordinary course of
business; or

(e)
any matter to the extent required by law.



34

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


5.3
As soon as reasonably practicable after the date of this Agreement the Seller
shall provide the Purchaser with reasonable details of the Shared Contracts
which it proposes should be Excluded Shared Supply Contracts and the Parties
agree to negotiate in good faith to agree the Shared Contracts to which Schedule
9 Part 4 shall apply.

5.4
The Seller shall consult with the Purchaser following the date of this Agreement
in relation to the potential renewal of the lease in relation to the Ipswich
Office and shall consult with the Purchaser before taking any action, or
omitting to take any action, which would cause such lease to expire before
Completion.

5.5
The Seller shall provide the Purchaser with a copy of the form of the written
notice that it intends to send to the counterparties of each International
Business Contract in each jurisdiction in relation to the proposed assignment of
such International Business Contract to the Purchaser or the Relevant Purchasers
at least 10 Business Days prior to the sending of such written notice. The
Seller shall take into account the reasonable comments of the Purchaser in
relation to the form of such written notice and shall promptly provide the
Purchaser with copies of any negative written responses received from the
counterparties in relation to the proposed assignment of such contracts. The
Seller shall consult with the Purchaser in relation to any notice received from
a counterparty indicating that such counterparty has refused or may refuse to
consent to the assignment or intends to terminate or materially amend the terms
of such contract.

5.6
Promptly after the date of this Agreement the Parties shall cooperate, each
acting reasonably and in good faith, to determine and add to the schedules to
the Transitional Services Agreement prior to Completion the allocation of the
Base Fixed Charge for each Relevant Service Category between each of the
individual sub-categories for those Relevant Service Categories, such allocation
to be calculated on the basis of the charges allocated for such service
sub-categories in the twelve (12) months immediately prior to Completion. For
the purposes of this Clause 5.6, (i) “Relevant Service Category” shall mean the
IT Services and the R&D Services, and (ii) “Base Fixed Charge”, “IT Services”
and “R&D Services” shall have the meaning given to them in the Transitional
Services Agreement.

5.7
Between the date of this Agreement and the Completion Date, the Seller shall use
its reasonable endeavours to provide the Purchaser with an updated list of
Moveable Assets to the extent that the list in Schedule 16 is incomplete.

5.8
Between the date of this Agreement and the Completion Date, the Seller and the
Purchaser shall use reasonable endeavours to procure that the relevant Business
Seller and relevant Business Purchaser comply with paragraph 1.1.11 of Schedule
18 in relation to Stefan Eha.

5.9
Between the date of this Agreement and the Completion Date, the Parties shall
use reasonable endeavours to procure the transfer of contractual arrangements in
respect of: (a) the French Pension Schemes; and (b) the German Pension Schemes
in so far as they relate to the Transferring Employees, provided always that
such transfer is permitted: (i) by the relevant provider (if any); (ii) under
the terms of such contracts or agreements; and (iii) under applicable laws.

5.10
The Seller shall, as soon as reasonably practicable after the date of this
Agreement and in any event by the Completion Date, provide to the Purchaser full
details of, and all relevant agreements and powers of attorney in respect of all
relevant third party agents, consultants or distributors, which are currently
engaged by any member of the Group in relation to the International Business
Product Registrations.



35

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


5.11
Between the date of this Agreement and the Completion Date, the Parties will
co-operate in good faith to try to procure that an agreement or arrangement
equivalent to the relevant parts of the Everris IP Licence Agreements to which
the Everris Sub-licences relate are entered into directly between the
Sub-Licensee and Everris International B.V..

5.12
Between the date of this Agreement and the Completion Date, the Parties shall
discuss a potential research and development collaboration between themselves
pursuant to which the Parties would hold confidential discussions regarding the
status of research and development projects which each Party, in its sole
discretion, considers potentially to be of interest to the other Party for use
in the Relevant Territory or the Excluded Territories as applicable. If the
Parties are able to reach agreement on the form and structure of such
collaboration, they shall enter into a separate agreement (in a form
satisfactory to the Parties) to govern that collaboration.

6.
Completion

6.1
Completion shall take place on the Completion Date at the offices of the
Purchaser’s or the Seller Lawyers, in each case taking into account applicable
tax considerations, or at such other place as is agreed in writing by the Seller
and Purchaser.

6.2
At Completion the Seller shall undertake those actions listed in Part 1of
Schedule 2 (Completion Arrangements) and the Purchaser shall undertake those
actions listed in Part 2 of Schedule 2 (Completion Arrangements). Payment of the
Closing Amount to the Seller’s Designated Account shall discharge the
obligations of the Purchaser (a) pursuant to Clause 6.4 and (b) to pay the
Closing Amount, and the Purchaser shall not be concerned as to the application
of the Closing Amount between the Relevant Sellers.

6.3
If: (i) the Seller breaches its obligations under Clause 6.2 and under paragraph
1, 2.3, 2.5, 3.2, 3.4, 3.5, 3.6 or 3.7 of Part 1 of Schedule 2 (Completion
Arrangements); or (ii) the Purchaser breaches its obligations under Clause 6.2
and under paragraph 1, 2, 3 or 4 of Part 2 of Schedule 2 (Completion
Arrangements) on the Completion Date, the Seller (in the case of a breach by the
Purchaser) or the Purchaser (in the case of a breach by the Seller) shall not be
obliged to complete this Agreement and the Seller or, as the case may be, the
Purchaser, may elect by notice in writing to the other to:

(a)
defer Completion (with the provisions of this Clause 6 applying to Completion as
so deferred);

(b)
proceed to Completion as far as practicable (without limiting its rights and
remedies under this Agreement); or

(c)
treat this Agreement as terminated for breach of condition subject to, and on
the basis set out in, Clause 13.5.

6.4
Immediately following Completion but on the Completion Date:

(a)
the Purchaser shall procure that each relevant Group Company repays to the
relevant member of the Seller’s Group (other than another Group Company) the
amount of any Estimated Intra-Group Financing Payables in respect of that Group
Company, and shall acknowledge on behalf of each relevant Group Company the
payment of the Estimated Intra-Group Financing Receivables in accordance with
Clause ‎6.4(b); and

(b)
the Seller shall procure that each relevant member of the Seller’s Group (other
than a Group Company) repays to the relevant Group Company the amount of any
Estimated Intra-Group



36

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


Financing Receivables in respect of that Group Company, and shall acknowledge on
behalf of each relevant member of the Seller’s Group the payment of the
Estimated Intra-Group Financing Payables in accordance with Clause ‎6.4(a).
6.5
The repayments made pursuant to Clause 6.4 shall be adjusted in accordance with
Clause 7.4 when the Closing Statement becomes final and binding in accordance
with Clause ‎7.2(a).

6.6
The Parties agree that notwithstanding Clause 6.1, if any Local Transfer
Document is required to be notarised, the relevant Parties shall execute such
document on the Completion Date at a mutually convenient location where a notary
with the required qualification will be present.

7.
Post-Completion Adjustments

7.1
Closing Statement

The Purchaser shall procure that within 60 days following Completion the Group
Companies shall draw up a draft of the Closing Statement (the “Draft Closing
Statement”) in accordance with Schedule 7 (Closing Statement).
7.2
Determination of Closing Statement

(a)
The Draft Closing Statement as agreed or determined pursuant to Part 1 of
Schedule 7 (Closing Statement):

(i)
shall constitute the Closing Statement for the purposes of this Agreement; and

(ii)
shall be final and binding on the Seller and the Purchaser.

(b)
The Working Capital, the Group Companies’ Cash Balances, the Closing Debt, the
Intra-Group Financing Receivables and the Intra-Group Financing Payables shall
be extracted from the Closing Statement.

7.3
Adjustments to Purchase Price

(a)
Group Companies’ Cash Balances

(i)
If the Group Companies’ Cash Balances are less than the Estimated Cash, the
Seller shall repay to the Purchaser by way of adjustment to the Purchase Price
an amount equal to the deficiency; or

(ii)
if the Group Companies’ Cash Balances are greater than the Estimated Cash, the
Purchaser shall pay to the Seller by way of adjustment to the Purchase Price an
additional amount equal to the excess.

(b)
Intra-Group Financing Receivables

(i)
If the Intra-Group Financing Receivables are less than the Estimated Intra-Group
Financing Receivables, the Seller shall repay to the Purchaser by way of
adjustment to the Purchase Price an amount equal to the deficiency; or

(ii)
if the Intra-Group Financing Receivables are greater than the Estimated
Intra-Group Financing Receivables, the Purchaser shall pay to the Seller by way
of adjustment to the Purchase Price an additional amount equal to the excess,



37

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


in each case in accordance with Clause 7.4.
(c)
Closing Debt

(i)
If the Closing Debt is greater than the Estimated Debt, the Seller shall repay
to the Purchaser by way of adjustment to the Purchase Price an amount equal to
the excess; or

(ii)
if the Closing Debt is less than the Estimated Debt, the Purchaser shall pay to
the Seller by way of adjustment to the Purchase Price an additional amount equal
to the deficiency.

(d)
Intra-Group Financing Payables

(i)
If the Intra-Group Financing Payables are greater than the Estimated Intra-Group
Financing Payables, the Seller shall repay to the Purchaser an amount equal to
the excess; or

(ii)
if the Intra-Group Financing Payables are less than the Estimated Intra-Group
Financing Payables, the Purchaser shall pay to the Seller an additional amount
equal to the deficiency,

in each case in accordance with Clause 7.4.
(e)
Working Capital

(i)
If the Working Capital is less than the Estimated Working Capital, the Seller
shall repay to the Purchaser an amount equal to the deficiency; or

(ii)
if the Working Capital exceeds the Estimated Working Capital, the Purchaser
shall pay to the Seller an additional amount equal to the excess.

(f)
Adjustment Amount

The net amount to be paid by (i) the Seller to the Purchaser, or (ii) the
Purchaser to the Seller (as applicable) as a result of the calculations in
Clauses 7.3(a) to 7.3(e) shall be the “Adjustment Amount” and shall be paid in
euros. The Parties agree that the Adjustment Amount may be settled by one (1)
payment reflecting the net aggregate position rather than individual payments
for the constituent parts. Insofar as any identifiable part of any payment made
in respect of the Adjustment Amount relates to any Relevant Territory, that part
of that payment shall (in each case so far as possible) adjust that part of the
Purchase Price allocated to the relevant Relevant Territory under the Purchase
Price Allocation Agreement on a basis agreed between the Seller and the
Purchaser (each acting reasonably and in good faith).
7.4
Adjustments to Repayment of Intra-Group Financing Payables and Intra-Group
Financing Receivables

Following agreement or determination of the Closing Statement pursuant to Clause
7.2 and Part 1 of Schedule 7, if the amount of any Intra-Group Financing Payable
and/or any Intra-Group Financing Receivable contained in the Closing Statement
is greater or less than the amount of the corresponding Estimated Intra-Group
Financing Payable or Estimated Intra-Group Financing Receivable, then the Seller
and the Purchaser shall procure that such adjustments to the repayments pursuant
to Clause 6.4 are made as are necessary to ensure that (taking into account such
adjustments) the actual amount


38

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


of each Intra-Group Financing Payable and each Intra-Group Financing Receivable
has been repaid by each relevant Group Company to the relevant member of the
Seller’s Group or by the relevant member of the Seller’s Group to the relevant
Group Company, as the case may be.
7.5
The Seller shall procure that the Intra-Group Financing Receivables owed by a
member of the Seller’s Group to a Group Company will be less than EUR2,000,000.

7.6
Date and effect of payment

(a)
Any payment pursuant to Clause 7.3 or 7.4 shall be made on or before the Final
Payment Date.

(b)
Where any payment is required to be made pursuant to Clause 7.3, the Purchase
Price shall be reduced or increased accordingly.

8.
Assumed and Excluded Liabilities

8.1
With effect from Completion, the Purchaser shall indemnify and keep indemnified
the Business Sellers against:

(a)
all Assumed Liabilities;

(b)
any Losses which the Business Sellers and/or any other member of the Seller’s
Group (other than the Group Companies) may suffer by reason of the Business
Sellers taking any reasonable action to avoid, resist or defend against, or
otherwise in connection with or arising from, any Assumed Liabilities; and

(c)
any Losses which the Business Sellers and/or any other member of the Seller’s
Group (other than the Group Companies) may suffer where such Business Sellers
and/or other member of the Seller’s Group are held liable for Losses incurred or
attributable to the EEIG Interests, in each case arising and relating to the
period after Completion.

8.2
With effect from Completion, the Seller shall indemnify and keep indemnified the
Purchaser and the Business Purchasers against:

(a)
all Excluded Liabilities; and

(b)
any Losses which the Business Purchasers and/or any other member of the
Purchaser’s Group may suffer by reason of the Business Purchasers taking any
reasonable action to avoid, resist or defend against, or otherwise in connection
with or arising from, any Excluded Liability or any Excluded Asset.

9.
Seller’s Warranties and Undertakings

9.1
The Seller warrants to the Purchaser, each Share Purchaser and each Business
Purchaser that: (i) except as Disclosed, each of the Business Warranties was
true and accurate as at the Offer Letter Date; (ii) each of the Fundamental
Warranties was true and accurate as at the Offer Letter Date; (iii) each of the
Fundamental Warranties will at Completion be true and accurate; (iv) the
warranty in paragraph 7.5 of Schedule 3 will at Completion be true and accurate;
and (v) except as fairly disclosed in writing to the Purchaser at least three
(3) Business Days prior to Completion, the Relevant Contracts Warranty will as
at three (3) Business Days prior to Completion be true and accurate. The
Warranties are given subject to Clause 10 and Schedule 4 (Seller’s Limitations
on Liability) below.



39

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


9.2
The Seller agrees with the Purchaser, each Share Purchaser, each Business
Purchaser, and each Employee to waive any rights or claims which it may have in
respect of any misrepresentation, inaccuracy or omission in or from any
information or advice supplied or given by such Employee in connection with the
giving of the Warranties and the preparation of the Disclosure Letter. The
provisions of this subparagraph: (a) may with the prior written consent of the
Purchaser be enforced by any Employee against the Seller under the Contracts
(Rights of Third Parties) Act 1999; and (b) may be varied or terminated by
agreement between the Seller and the Purchaser (and the Purchaser may also
release or compromise in whole or in part any liability in respect of rights or
claims contemplated by this subparagraph) without the consent of any such
Employee.

9.3
Any Warranties that are qualified by the knowledge, belief or awareness of the
Seller shall mean the actual (but not constructive or imputed) knowledge, belief
or awareness of the Seller having made due and careful enquiry of Emilie
Chevalier, Gunter DePaepe, Stefan Eha, Sheila Hill, Wieslaw Wielgat, Laurent
Martel, Andrew Martin, Deepak Pandya, Guillaume Roth and Sonia Van Steenberghe.

9.4
The Seller hereby:

(a)
agrees that it shall procure that by not later than immediately prior to
Completion each member of the Group shall be unconditionally and irrevocably
released in full from their respective obligations under any guarantee, security
interest, indemnity, support letter or other contingent obligation, including
without limitation the grant of collateral, given or undertaken by a member of
the Group in relation to or arising out of any obligations or liabilities of any
member of the Seller’s Group (the “Group Commitments”);

(b)
undertakes to indemnify and hold the Purchaser and each other member of the
Group harmless from and against all Losses suffered or incurred by it after
Completion in relation to or arising out of the Group Commitments;

(c)
undertakes to procure that Scotts Gardening Fertilizer (Wuhan) Co., Ltd. is
transferred by Scotts Australia Pty. Limited to a member of the Seller’s Group
prior to Completion (the “China Share Sale Agreement”);

(d)
undertakes to indemnify in full and hold the Purchaser and Scotts Australia
harmless from and against all Losses suffered or incurred by them after
Completion in relation to or arising from any Liabilities arising from the China
Share Sale Agreement;

(e)
agrees to procure, at its own cost, that each Business Seller shall change its
name with effect from Completion;

(f)
undertakes to indemnify in full and hold harmless on an after taxation basis,
and keep indemnified, the Purchaser from and against any and all Liabilities and
Losses arising as a result of any compensation payment which a Relevant Seller
agrees to make to any member of the UK Schemes in connection with the members of
the UK Schemes losing their final salary link;

(g)
undertakes to indemnify and hold the Purchaser and each other member of the
Group harmless from and against all Losses suffered or incurred by it after
Completion relating to: (a) tax or social security in respect of any incentive
payments made prior to Completion by Scotts France SAS to the extent that such
payments contravene applicable law; (b) the “Ross” litigation, as disclosed in
document 8.1.1 and sub-folder 8.1.4 in the Data Room; and (c) the circumstances
and claims referred to in the Disclosure Letter in the specific disclosures



40

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


against the warranty in paragraph 5 of Schedule 3 underneath the sub-headings
‘Scotts Austria’ and ‘European Group’; and
(h)
undertakes to indemnify the Purchaser for any transaction costs, transaction
bonuses and retention bonuses related to the sale of the Group (gross of any tax
and social security liabilities) that a Group Company or a Business Seller
agreed to pay prior to Completion and payable by a Group Company or a Relevant
Purchaser after Completion.

9.5
The liability of the Seller in respect of Clause 9.4(g) shall not arise until
the amount of any such claim would when substantiated exceed EUR 75,000 (in
which case the Seller shall be liable for the whole amount and not just the
excess).

9.6
The Purchaser shall (and shall procure that each other Relevant Purchaser shall)
use all reasonable endeavours to apply to and obtain from the relevant
regulatory authorities the necessary product registration in respect of the
Acetic Acid Stock (as defined in the Disclosure Letter).

9.7
Subject to applicable law regarding the information and consultation of the
International Business Employees and their staff representatives, the Seller
undertakes that it shall at the Purchaser’s expense, and shall procure that the
Group Companies shall, prior to the Completion Date, provide the Purchaser and
its representatives with: (i) such assistance as they may reasonably request in
connection with the Purchaser’s debt financing agreements for the purposes of
the Transaction; and (ii) such: (a) access to (A) the Senior Managers and other
Workers (whose identity or role within the Business shall be determined by the
Purchaser, subject to a maximum of ten (10) Workers), and (B) Workers with
knowledge of the IT Systems; and (b) information regarding the businesses and
affairs of the Group, in each case as the Purchaser may reasonably require to
prepare for the integration of the Group with the Purchaser, including, but not
limited to, (A) meeting with the Senior Managers for two Business Days per each
calendar month to plan such integration and (B) access to financial information
regarding the performance of the Group. Nothing in this Clause 9.7 shall entitle
the Purchaser to require any Relevant Seller, Group Company or Senior Manager to
take any action that would amount to the actual integration of the Group with
the Purchaser prior to Completion.

9.8
With regards to any objection (opposition) filed pursuant to Articles L. 141-14
to L. 141-17 of the French Commercial Code by a creditor of the Relevant
Seller’s Group Business in France against the payment of the purchase price to
be paid for the Group Business in France, the Seller undertakes to: (i) subject
to Clause 8.1(a), indemnify and hold the Purchaser and the Relevant Purchasers
harmless from and against all Losses suffered or incurred by them after
Completion arising from the filing of such objection; and (ii) procure that any
third party that attempts to exercise rights against the Purchaser or a Relevant
Purchaser pursuant to Articles L. 141-14 to L. 141-17 of the French Commercial
Code shall revoke any objection to the acquisition of a Group Business by the
Purchaser or a Relevant Purchaser. Without prejudice to the foregoing, each
Party shall co-operate with the other in connection with such release process,
including by providing any relevant information in its possession and making any
filing, submission or declaration as reasonably necessary under applicable laws.

9.9
The Seller undertakes to the Purchaser that it shall, and shall procure that
each member of the Seller’s Group will, preserve for a period of at least
seven (7) years from Completion all books, records and documents of or relating
to each Business Seller at Completion (together the “Business Seller Books and
Records”). The Seller shall during such period, subject to the Purchaser giving
such undertakings as to confidentiality as the Seller may reasonably require,
upon being given reasonable notice (and in any event within five (5) Business
Days of written notice being given to the Seller by the Purchaser), permit the
Purchaser and its Agents to inspect and to make copies of any Business



41

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


Seller Books and Records, but only to the extent necessary for the purpose of
satisfying applicable laws, regulations or the published practice of a Taxation
Authority.
9.10
In the event that any proceeding, enquiry or investigation of any judicial or
regulatory authority or Taxation Authority is pending at the time of expiry of
the period of seven (7) years from Completion, or if at such time the Purchaser
is in the process of using any Business Seller Books and Records in connection
with satisfying applicable laws, regulations or the published practice of a
Taxation Authority, the Purchaser shall be entitled to continuing access to the
Business Seller Books and Records on the same terms as provided in Clause 9.9
for a further period until completion of the relevant enquiry, investigation or
other event.

9.11
The Seller shall and shall procure that Scotts France Holdings SARL and Scotts
France SAS indemnify in full and hold the Purchaser and any Relevant Purchaser
harmless, on a net after Taxation basis, from and against any Liabilities or
Losses consisting of any income tax or apprenticeship tax and related reasonable
costs that may be suffered or incurred by the Purchaser or any Relevant
Purchaser in relation to any liability of the said Purchaser or any Relevant
Purchaser under article 1684 of the French tax code in relation to any
transaction occurring under or pursuant to this Agreement, and within ten (10)
Business Days of receipt of a notice sent by the Purchaser to the Seller in this
respect together with a copy of the relevant tax collection notice issued by the
French tax administration (or any equivalent document).

10.
Seller’s Limitations on Liability

The liability of the Seller in respect of Claims shall be limited as provided in
Schedule 4 (Seller’s Limitations on Liability).
11.
Purchaser’s Warranties and Undertakings

11.1
The Purchaser warrants to the Seller that each of the Purchaser’s Warranties was
true and accurate as at the Offer Letter Date and will at Completion be true and
accurate.

11.2
The Purchaser and the Relevant Purchasers shall, each at its own cost:

(a)
with effect from Completion, be entitled to adopt the current corporate name of
each Business Seller for the relevant Business Purchaser purchasing the
respective Group Business; and

(b)
procure that the name of any Group Company and any Business Purchaser which
incorporates the word “Scotts” is changed to a name which does not include that
word or any name which, in the reasonable opinion of the Seller, is capable of
being confused with “Scotts”, in each case within:

(i)
twenty four (24) months after Completion or thirty (30) months after Completion
if the Purchaser provides evidence to the Seller that complying with this Clause
11.2(b)(i) may affect the ability of the Group to rely on any Licences necessary
to sell its Products in compliance with applicable law; or

(ii)
a reasonable period of time following the termination of the licence to use the
“Scotts” mark that is to be granted in the Trade Mark Licence, if that licence
is terminated before the expiry of the period referred to in Clause 11.2(b)(i)
in accordance with the terms of the Trade Mark Licence,



42

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


(the “Applicable Name Change Period”).
11.3
It is agreed and acknowledged that:

(a)
for a period of 12 months following the expiry of the Applicable Name Change
Period the Purchaser shall have the right to sell any remaining Products in the
Purchaser’s inventory bearing labels or packaging which incorporates the word
“Scotts”; and

(b)
nothing in Clause 11.2(b) shall require the Purchaser, any Group Company or
Business Purchaser to recall any Products which have already been sold or
shipped to customers or distributors in order to change the packaging or
labelling on such Products so that they omit the word “Scotts”.

11.4
The Purchaser undertakes to the Seller that it shall, and shall procure that
each member of the Purchaser’s Group will, preserve for a period of at least
seven (7) years from Completion all books, records and documents of or relating
to each Group Company existing at Completion (together the “Books and Records”).
The Purchaser shall during such period, subject to the Seller giving such
undertakings as to confidentiality as the Purchaser may reasonably require, upon
being given reasonable notice (and in any event within five (5) Business Days of
written notice being given to the Purchaser by the Seller), permit the Seller
and its Agents to inspect and to make copies of any Books and Records, but only
to the extent relating to the period before Completion and to the extent
necessary for the purpose of satisfying applicable laws, regulations or the
published practice of a Taxation Authority.

11.5
In the event that any proceeding, enquiry or investigation of any judicial or
regulatory authority or Taxation Authority is pending at the time of expiry of
the period of seven (7) years from Completion, or if at such time the Seller is
in the process of using any Books and Records in connection with satisfying
applicable laws, regulations or the published practice of a Taxation Authority,
the Seller shall be entitled to continuing access to the Books and Records on
the same terms as provided in Clause 11.4 for a further period until completion
of the relevant enquiry, investigation or other event.

11.6
If Completion does not take place, the Purchaser undertakes to the Seller that
it shall, at the Purchaser’s election, destroy or forthwith hand over, or
procure the destruction or handing over of, all books, records, documents and
papers of or relating to the Seller’s Group which shall have been made available
to it and all copies or other records derived from such materials (“Seller’s
Group Information”) and that it shall remove any information derived from such
materials or otherwise concerning the subject matter of this Agreement
(“Secondary Information”) from any computer, word processor or other device
containing information, provided that (i) the Purchaser shall only be required
to use commercially reasonable efforts to return or destroy any Seller’s Group
Information or Secondary Information stored electronically, and the Purchaser
shall not be required to return or destroy any electronic copy of Seller’s Group
Information or Secondary Information created pursuant to its electronic backup
and archival procedures; and (ii) the Purchaser may retain any Seller’s Group
Information or Secondary Information to the extent required to comply with
applicable law or regulation or rule, requirement or official request of any
regulatory or governmental authority or stock exchange or judicial, supervisory,
banking or taxation authority or established document retention policies and
practices, or to demonstrate compliance with such requirements.

11.7
The Purchaser hereby:

(a)
agrees that it shall use its best endeavours to procure that immediately
following Completion the Seller and each other member of the Seller’s Group
shall be unconditionally and



43

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


irrevocably released in full from their respective obligations under any
guarantee, security interest, indemnity, support letter or other contingent
obligation, including without limitation the grant of collateral, given or
undertaken by the Seller or a member of the Seller’s Group in relation to or
arising out of any obligations or liabilities of any Group Company, in each case
to the extent that any such guarantee, security interest, indemnity, support
letter or other contingent obligation is listed in Schedule 16 (the “Seller
Commitments”) and to the extent outstanding immediately prior to Completion; and
(b)
undertakes to indemnify and hold the Seller and each other member of the
Seller’s Group harmless from and against all Losses suffered or incurred by it
after Completion in relation to or arising out of the Seller Commitments (but
only to the extent relating to the period after Completion).

11.8
The Purchaser undertakes to the Seller that it will not, without the prior
written consent of the Seller amend the Purchaser Debt Finance Agreement in a
manner which would be materially prejudicial to the interests of the Seller
under this Agreement; provided that, for the avoidance of doubt, the Purchaser
Debt Finance Agreement may be amended to add purchasers, lenders, lead
arrangers, book-runners, syndication agents or similar entities. The Purchaser
shall use all reasonable endeavours to obtain and consummate the Purchaser Debt
Finance at Completion.

12.
Restrictions on Seller

12.1
Except as provided in Clause 12.2, the Seller shall not and shall procure that
no other member of the Seller’s Group shall, without the prior written consent
of the Purchaser:

(a)
neither pending nor within three (3) years following the Completion Date carry
on or be directly or indirectly engaged in the Business (or directly or
indirectly interested in any entity engaged in the Business), in each case in
any Relevant Territory in which the Group operates as at the Completion Date or
at any time during the twelve (12) months immediately preceding the Completion
Date; or

(b)
neither pending nor within three (3) years following the Completion Date grant
any third party a licence permitting that third party to use any Licensed
Retained Intellectual Property in relation to the Business in any Relevant
Territory in which the Group operates as at the Completion Date or at any time
during the twelve (12) months immediately preceding the Completion Date; or

(c)
neither pending nor within three (3) years following the Completion Date:

(i)
solicit any employee or consultant who is a director or senior manager or who
has a salary of more than EUR 150,000 per annum, in each case in relation to (i)
any Group Company; or (ii) any Group Business; or

(ii)
solicit, induce or attempt to induce any customer, supplier or retailer of any
member of the Group to cease to deal, or to restrict or vary their terms of
dealing, with that member of the Group or a Relevant Purchaser.

12.2
Nothing in this Clause 12 shall prevent or restrict any member of the Seller’s
Group from:

(a)
acquiring any company or business (the “Acquired Entity”) in any part of the
world which competes with the Business in the Relevant Territory where the
turnover generated by the competing part of the Acquired Entity during the most
recently ended accounting period



44

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


does not exceed fifteen per cent. (15%) of the aggregate turnover of the
Acquired Entity during that accounting period;
(b)
any general advertisement to the public of employment by any member of the
Seller’s Group to which any person referred to in Clause 12.1(c)(i) responds,
provided that such advertisement is not specifically targeted at the Group nor
any member of the Group nor any employee or consultant of any such member at the
Completion Date;

(c)
carrying on or developing its present business(es) (other than in respect of the
Group and other than the Business in any Relevant Territory) including, for the
avoidance of doubt, any business relating to the manufacturing, distributing or
development of Hydroponic Products; or

(d)
trading with any of its existing customers or clients or any future customers or
clients provided it does not do so in respect of the Business in any Relevant
Territory or in competition with any Group Company or any Relevant Purchaser.

13.
No Right to Rescind or Terminate

13.1
Save for termination pursuant to Clause 3.10, the Parties’ express right to
terminate in Clause 6.3(c) and the Purchaser’s right to terminate pursuant to
Clause 13.2 and Clause 13.4, the Purchaser shall not be entitled to rescind or
terminate this Agreement, whether before or after Completion, and the Purchaser
waives all and any rights of rescission which it may have in respect of any
matter to the full extent permitted by law, other than such rights in respect of
fraud. Without prejudice to the generality of the foregoing, the Purchaser
agrees that the remedy of rescission is excluded in relation to all matters and
shall not be available, save in respect of fraud.

13.2
If Completion does not occur on or before the date that is four months from the
Offer Letter Date and anything occurs after the Offer Letter Date which has or
is reasonably likely to have a Material Adverse Effect within six months after
the occurrence of such event, the Purchaser may elect to terminate this
Agreement with immediate effect by giving notice in writing to the Seller.

13.3
For the purposes of Clause 13.2, “Material Adverse Effect” means any change,
event, occurrence or effect (“Effects”) that, individually or in the aggregate,
would have a material adverse effect on the business, results of operations or
financial condition of the Group, taken as a whole, provided, however, that,
none of the following Effects shall be taken into account in determining whether
a Material Adverse Effect has occurred: (A) changes or proposed changes in
applicable law or accounting standards, (B) changes in general economic or
political conditions in any country or region in which the Group operates, (C)
changes or proposed changes (including changes of applicable law or
interpretations thereof) or conditions generally affecting the industry in which
the Group operates, (D) any action taken (or omitted to be taken) at the request
of the Purchaser or resulting from a breach of this Agreement or violation of
applicable law by the Purchaser, (E) any action taken by the Group that is
required or expressly contemplated or permitted by this Agreement, including any
actions required under this Agreement to obtain any approval or authorization
under applicable antitrust laws, and (F) any Effects resulting from or arising
out of the execution and performance of this Agreement or the announcement or
pendency of the Transaction or the identity of or any facts or circumstances
relating to the Purchaser, including the impact of any of the foregoing on the
relationships, contractual or otherwise with employees, any Authority or any
other persons.

13.4
If, prior to Completion: (a) one or more suppliers under one or more Relevant
International Business Contracts notifies a Group Company or a member of the
Seller’s Group that: (i) it refuses to consent



45

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


to the assignment of such contract; or (ii) it intends to terminate such
supplies, materially reduce its supplies or materially amend the terms of such
contract; and (b) the aggregate effect of such refusal(s), termination(s) and/or
amendment(s) has or is reasonably likely to have (within 6 months after
Completion) a material adverse effect on the business, results of operations or
financial condition of the Group, taken as a whole, then the Purchaser may elect
to terminate this Agreement with immediate effect by giving notice in writing to
the Seller.
13.5
If this Agreement is terminated by a Party in accordance with:

(a)
Clause 3.10; or

(b)
Clause 6.3(c); or

(c)
Clause 13.4; or

(d)
Clause 13.2,

the rights and obligations of the Parties under this Agreement shall cease
immediately, save in respect of antecedent breaches (but excluding any right of
the Purchaser to claim damages for breach of Warranty or of the Seller’s
obligations under Clause 5) and under the Continuing Provisions.
14.
Insurance

14.1
The Seller shall and shall procure that each Group Company and each member of
the Seller’s Group shall continue in force all pre-existing insurance cover in
respect of the Group maintained by them up to and including the Completion Date.

14.2
Subject to Clauses 14.3 to 14.5, the Seller shall be entitled to arrange for any
insurance cover provided by the Seller’s Group in relation to the Group to cease
upon Completion.

14.3
The Seller shall not (and shall procure that no member of the Seller’s Group
shall) terminate or agree to terminate any cover under the Global Marine Policy,
any Occurrence Basis Policies or any Claims Made Policies in respect of which a
Permitted Claim has been or may be made, or take (or omit to take) any other
action which could reasonably be expected to adversely affect the rights of any
member of the Group to effect recovery of Permitted Claims.

14.4
Without prejudice to paragraphs 12 and 24 of Schedule 3, promptly following
Completion, the Seller shall (and shall procure that each member of the Seller’s
Group shall) provide the Purchaser and its representatives with copies of the
Global Marine Policy, and/or any Occurrence Basis Policies and/or Claims Made
Policies under which a claim in respect of a Permitted Claim has been notified
or in respect of which a Permitted Claim may be notified, and, in either case,
which has not been paid.

14.5
The Seller shall ensure that, following Completion, each member of the Seller’s
Group shall take such steps as may reasonably be requested by the Purchaser
having regard to the Seller’s role as policyholder under the relevant policy to
enable the Purchaser or the relevant member of the Group to pursue any Permitted
Claim which is pending or outstanding at Completion, or to make and pursue any
other Permitted Claim.

14.6
The obligations of the Seller under Clause 14.3 shall include assisting as
necessary any member of the Group or any other member of the Purchaser’s Group
in pursuing any Permitted Claim. The Seller shall pay to the Purchaser any
proceeds actually received by a member of the Seller’s Group from an insurer in
respect of Permitted Claims, less, if applicable:



46

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


(a)
any tax thereon;

(b)
any reasonable costs of recovery, including legal and other fees and expenses;
and

(c)
any costs (including tax) of passing on the relevant amounts to the Purchaser’s
Group,

within five (5) Business Days of their receipt.
15.
Business Information

15.1
Subject to Clauses 9.9 and 9.10, to the extent that any information reasonably
required for the Business is not in the possession of the Purchaser but remains
held by the Seller’s Group, for a period of seven (7) years following the
Completion Date the Seller shall use its reasonable endeavours to procure that,
subject to the Purchaser giving such undertakings as to confidentiality as the
Seller may reasonably require, copies of such information are provided to the
Purchaser as soon as reasonably practicable following a written request for such
information by the Purchaser.

15.2
The Purchaser shall indemnify and hold the Seller harmless from and against all
Losses suffered or incurred by it in complying with its obligations under this
Clause 15.

16.
Intellectual Property and Product Registrations

16.1
The provisions of Schedule 10 (Intellectual Property and Product Registrations)
shall apply in respect of the International Business Intellectual Property and
the International Business Product Registrations.

16.2
The Purchaser grants, or shall procure that the relevant member of the Group
shall grant, with effect from Completion, to the Seller or a member of the
Seller’s Group designated by the Seller a non-exclusive, royalty-free, perpetual
and irrevocable and sub-licensable licence to use the Licensed International
Intellectual Property, solely for the purposes of: (a) research and development;
(b) manufacturing in the Relevant Territory products or their component parts
which are protected by the Licensed International Intellectual Property for
export outside the Relevant Territory; and (c) exporting the products referred
to in (b) from the Relevant Territory.

16.3
The Seller grants, and shall procure that each relevant member of the Seller’s
Group shall grant, with effect from Completion, to the Purchaser or a member of
the Purchaser’s Group designated by the Purchaser a non-exclusive, royalty-free,
perpetual and irrevocable (except in respect of any Intellectual Property that
relates to the same technology as is covered by the Licensed Retained
Intellectual Property, which licence shall terminate on termination of the IP
Licence in accordance with its terms) and sub-licensable licence to use the
America Business Intellectual Property, solely for the purposes of: (a) research
and development in connection with the International Business Products in any of
the Purchaser Manufacturing Territories; (b) manufacturing the International
Business Products, or their component parts which are protected by the America
Business Intellectual Property, in any of the Purchaser Manufacturing
Territories for export outside the Excluded Territories; and (c) exporting to
countries in the Relevant Territory the International Business Products referred
to in (b) from the Purchaser Manufacturing Territory where such International
Business Products or their component parts were manufactured.

16.4
The Intra-Group IP Licences will terminate with effect from Completion.



47

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


16.5
The Purchaser grants, and shall procure that each relevant member of the
Purchaser Group shall grant, with effect from Completion to the Seller or a
member of the Seller’s Group designated by the Seller, a royalty-free, perpetual
and irrevocable, sub-licensable and freely transferable licence to use and
develop the New Project IP in the Excluded Territories. This licence shall be
exclusive, save that the Purchaser may use, or license the use of, the New
Project IP in the Excluded Territories solely for the purposes of: (a) research
and development in connection with the products of the Business; (b)
manufacturing the products of the Business, or their component parts for export
outside the Excluded Territories; and (c) exporting to countries in the Relevant
Territory the products and component parts referred to in (b) from the Excluded
Territory where such products and component parts were manufactured.

16.6
The Purchaser shall, or shall procure that the relevant member of the
Purchaser’s Group shall provide the Seller with copies of any formulations,
data, results and other materials arising out of the New Projects in the nine
(9) month period immediately following Completion, as soon as reasonably
practicable following their creation.

17.
Misallocated Assets

17.1
If, within two (2) years after Completion, any property, right or asset which
was not predominantly (in the case of any property, right or asset excluding
Intellectual Property) or exclusively (in the case of any property, right or
asset including Intellectual Property) used by or relating to, or forming part
of, the Business before Completion is found to have been transferred to the
Purchaser or a Relevant Purchaser or a Group Company, the Purchaser shall
transfer, or procure that the relevant Group Company or Relevant Purchaser shall
transfer, and the Seller shall accept, at no cost and free from any Encumbrance
created by the Purchaser’s Group after Completion, such property, right or asset
as soon as practicable to the transferor or another member of the Seller’s Group
nominated by the Seller, and pending such transfer shall hold any such property,
right or asset (including any benefit attributed to or derived from it) on trust
on behalf of and for the benefit of the relevant member of the Seller’s Group
absolutely until the time that such transfer becomes effective.

17.2
If, within three (3) years after Completion, any property, right or asset which
was predominantly (in the case of any property, right or asset excluding
Intellectual Property) or exclusively (in the case of any property, right or
asset including Intellectual Property) used by, or forming part of, the Business
before Completion is found to have been retained by the Seller’s Group (whether
directly or indirectly), the Seller shall transfer, or procure that the relevant
member of the Seller’s Group shall transfer, at no cost and free from any
Encumbrance, such property, right or asset as soon as practicable to the
Purchaser or such other Group Company or Relevant Purchaser, as may be nominated
by the Purchaser, and pending such transfer shall hold any such property, right
or asset (including any benefit attributed to or derived from it) on trust on
behalf of and for the benefit of the Purchaser or relevant Group Company or
Relevant Purchaser absolutely until the time that such transfer becomes
effective.

17.3
If a member of either the Seller’s Group or the Purchaser’s Group discovers
within three (3) years after Completion that a member of the Purchaser’s Group
owns (including in accordance with Clause 17.2) any Retained Intellectual
Property, the Purchaser shall, as soon as practicable after receipt of a notice
to that effect containing details of the Retained Intellectual Property
concerned, procure the assignment of such Retained Intellectual Property by such
other relevant member of the Purchaser’s Group to a member of the Seller’s Group
designated by the Seller.



48

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


17.4
For the avoidance of doubt, any Tax cost arising in connection with any transfer
or assignment made pursuant to any of Clauses 17.1 to 17.3 above shall be borne
solely by the Seller.

18.
Confidentiality

18.1
Save as expressly provided in Clause18.3, the Seller shall, and shall procure
that each member of the Seller’s Group shall, treat as confidential the
provisions of the Transaction Documents and all information it has received or
obtained relating to the Purchaser’s Group as a result of negotiating or
entering into the Transaction Documents and, with effect from Completion, all
information it possesses relating to each Group Company and each Group Business,
and shall not disclose or use any such information.

18.2
Save as expressly provided in Clauses 18.3 and 18.4, the Purchaser shall, and
shall procure that each member of the Purchaser’s Group shall, treat as
confidential: (a) the provisions of the Transaction Documents and all
information it has received or obtained about the Seller’s Group as a result of
negotiating or entering into the Transaction Documents; and (b) at all times
prior to Completion, all information it possesses relating to each Group Company
and each Group Business, and shall not disclose or use any such information.

18.3
A Party may disclose, or permit the disclosure of, information which would
otherwise be confidential if and to the extent that it is disclosed:

(a)
to Agents of that Party or of other members of the Relevant Party’s Group, in
each case providing this is reasonably required in connection with the
transactions contemplated by the Transaction Documents (and provided that such
persons are required to treat that information as confidential); or

(b)
is required by law or any securities exchange, regulatory or governmental body
or Taxation Authority; or

(c)
was already in the lawful possession of that Party or its Agents without any
obligation of confidentiality (as evidenced by written records); or

(d)
is in the public domain at the Offer Letter Date or comes into the public domain
other than as a result of a breach by a Party of this Clause 18.3,

provided that, to the extent lawful and reasonably practicable, prior written
notice of any confidential information to be disclosed pursuant to Clause
18.3(b) shall be given to the other Parties and their reasonable comments taken
into account.
18.4
The Purchaser may disclose, or permit the disclosure of, information which would
otherwise be confidential if and to the extent that it is disclosed to:

(a)
any fund managed or advised by (or to be managed or advised by) Exponent Private
Equity LLP (the “Exponent Funds”), any investor or potential investor in any
Exponent Funds, together with their Agents and any adviser to the Exponent
Funds;

(b)
any provider of finance or potential provider of finance to the Purchaser’s
Group or to a security trustee or agent acting on behalf of one or several banks
or other financial institutions which have entered into, or may enter into, any
financing agreements with any member of the Purchaser’s Group or to any of the
Agents of the foregoing; or



49

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


(c)
to a potential purchaser of all or part of the Group and its Agents, provided
that such potential purchaser has entered into an undertaking of confidentiality
on customary terms.

18.5
The confidentiality restrictions in this Clause18 shall continue to apply after
the termination of this Agreement pursuant to Clause 3.10 (Conditions), Clause
6.3(c) (Completion) or Clause 13.2 (MAC) without limit in time.

19.
Announcements

19.1
Save for the Press Release in the agreed terms as expressly provided in Clause
19.2, no announcement shall be made by or on behalf of either Party or a member
of the Relevant Party’s Group relating to the Transaction Documents without the
prior written approval of the other Party, such approval not to be unreasonably
withheld or delayed.

19.2
A Party may make an announcement relating to the Transaction Documents if (and
only to the extent) required by the law of any relevant jurisdiction or any
securities exchange, regulatory or governmental body provided that, to the
extent permitted by applicable law or regulation, prior written notice of any
announcement required to be made is given to the other Parties in which case
such Party shall take such steps as may be reasonable in the circumstances to
agree the contents of such announcement with the other Parties prior to making
such announcement.

20.
Grossing-up

20.1
All sums payable under this Agreement shall be paid free and clear of all
deductions, withholdings, set-offs or counterclaims whatsoever save only as may
be required by law or as otherwise agreed. If any deductions or withholdings are
required by law from any such sum payable (other than any payment by the
Purchaser in respect of the Purchase Price or the Deferred Payment), the payor
shall be obliged to pay to the recipient such sum as will after such deduction
or withholding has been made, leave the recipient with the same amount as it
would have been entitled to receive in the absence of any such requirement to
make a deduction or withholding, provided that if either party to this Agreement
shall have assigned or novated or declared a trust in respect of the benefit in
whole or in part of this Agreement or shall have changed its tax residence or
the permanent establishment to which the rights under this Agreement are
allocated then the liability of the other party under this Clause 20.1 shall be
limited to that (if any) which it would have been had no such assignment,
novation, declaration of trust or change taken place.

20.2
The recipient or expected recipient of a payment under this Agreement shall take
such steps as the payor may reasonably request in order to claim from the
appropriate Taxation Authority any exemption, rate reduction, refund, credit or
similar benefit (including pursuant to any relevant double tax treaty) to which
it is entitled in respect of any deduction or withholding in respect of which a
payment has been or would otherwise be required to be made pursuant to Clause
20.1 and, for such purposes, shall, within any applicable time limits, submit
any claims, notices, returns or applications as the payor may reasonably request
and send a copy of them to the payor.

20.3
If the recipient of a payment made under this Agreement receives a credit for or
refund of any Taxation payable by it or similar benefit by reason of any
deduction or withholding for or on account of Taxation then it shall reimburse
to the payor such part of such additional amounts paid pursuant to Clause 20.1
above as the recipient of the payment certifies to the payor will leave the
recipient (after such reimbursement) in no better and no worse position than the
recipient would have been in if the payor had not been required to make such
deduction or withholding.



50

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


21.
Guarantee

21.1
In consideration of the Purchaser entering into this Agreement, the Guarantor
irrevocably and unconditionally guarantees to the Purchaser and each Relevant
Purchaser punctual performance by the Relevant Sellers of all of such Relevant
Sellers’ obligations under this Agreement, the Local Transfer Documents and the
other Transaction Documents and undertakes to the Purchaser and each Relevant
Purchaser that:

(a)
whenever any of the Relevant Sellers do not pay any amount when due under or in
connection with this Agreement or any other Transaction Document, the Guarantor
shall immediately on demand pay that amount as if it was the principal obligor;

(b)
whenever any of the Relevant Sellers fail to perform any other obligations under
this Agreement, the Local Transfer Documents or any other Transaction Document,
the Guarantor shall immediately on demand perform (or procure performance of)
and satisfy (or procure the satisfaction of) that obligation; and

(c)
agrees as principal debtor and primary obligor to indemnify the Purchaser and
each Relevant Purchaser against all losses and damages sustained by it flowing
from any non-payment or default of any kind by any of the Relevant Sellers under
or pursuant to this Agreement, the Local Transfer Documents or any Transaction
Document,

so that the same benefits are conferred on the Purchaser and each Relevant
Purchaser as it would have received if such obligation had been performed and
satisfied by any of the Relevant Sellers.
21.2
This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any of the Relevant Sellers under this Agreement, the Local
Transfer Documents and the other Transaction Documents, regardless of any
intermediate payment or discharge in whole or in part.

21.3
Save to the extent provided in Clause 21.4, the obligations of the Guarantor
will not be discharged or affected by:

(a)
any time, waiver or consent granted to the Relevant Sellers or any other person;

(b)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against the Relevant
Sellers under this Agreement, the Local Transfer Documents or any other
Transaction Document;

(c)
the insolvency (or similar proceedings) of any of the Relevant Sellers, any
incapacity or lack of power, authority or legal personality of any of the
Relevant Sellers or change in control, ownership or status of any of the
Relevant Sellers;

(d)
any unenforceability or invalidity of any obligation of any of the Relevant
Sellers; or

(e)
any amendment to this Agreement, the Local Transfer Documents or any other
Transaction Document.



51

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


21.4
For the avoidance of doubt, the Guarantor shall have no liability under this
Clause 21 in respect of any liability of any of the Relevant Sellers under this
Agreement, the Local Transfer Documents or any other Transaction Document to the
extent that such liability is excluded by any provision of Schedule 4 (Seller’s
Limitations on Liability) and, where any obligation or liability of any of the
Relevant Sellers is either:

(a)
amended or varied in accordance with Clause 26 (Variations); or

(b)
waived to any extent in a manner that is effective in accordance with Clause 27
(Remedies and Waivers),

the Guarantor’s obligations under this Clause 21 in respect of such obligation
or liability as it subsists following such amendment, variation or waiver shall
be determined by reference to such obligation as so amended or varied, or taking
account of the extent to which such obligation or liability has been so waived.
21.5
The Guarantor warrants to the Purchaser that: (a) it has full power and
authority to enter into and perform this Agreement; (b) this guarantee
constitutes its legal, valid and binding obligations enforceable against it in
accordance with its terms; and (c) its execution, delivery and performance of
this Agreement will not constitute a breach of (i) any provision of its articles
of association, by laws or equivalent constitutional documents; or (ii) any
order, judgment or decree of any court or governmental authority by which it is
bound.

21.6
Until all amounts which may be or become payable by any of the Relevant Sellers
under or in connection with this Agreement, the Local Transfer Documents and any
other Transaction Document have been irrevocably paid in full, the Purchaser and
each Relevant Purchaser shall not be obliged to apply any sums held or received
by it from the Guarantor towards payment of any of the Relevant Sellers’
obligations.

22.
Assignment

The Purchaser and the Relevant Purchasers may not assign, transfer, create an
Encumbrance over, declare a trust of or otherwise dispose of all or any part of
its rights and benefits under this Agreement or any other Transaction Document
(including any cause of action arising in connection with any of them) or of any
right or interest in any of them, save that:
(a)
the Purchaser and the Relevant Purchasers may assign (in whole or in part) the
benefit of this Agreement, the Local Transfer Documents or any other Transaction
Document to any other member of the Purchaser’s Group provided that if such
assignee ceases to be a member of the Purchaser’s Group all benefits relating to
this Agreement, the Local Transfer Documents or any other Transaction Document
assigned to such assignee shall be deemed automatically by that fact to be
re-assigned to the Purchaser or a Relevant Purchaser immediately before such
cessation; and

(b)
the Purchaser, each of the Relevant Purchasers or any member of the Purchaser’s
Group may charge and/or assign the benefit of this Agreement, the Local Transfer
Documents or any other Transaction Document to any person providing debt
financing and/or hedging facilities to the Purchaser, each of the Relevant
Purchasers or any member of the Purchaser’s Group or to any security agent or
any person or persons acting as trustee, nominee or agent for any such person by
way of security for the facilities being made or to be made available to the
Purchaser, each of the Relevant Purchasers or any member of the Purchaser’s
Group



52

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


and any such person, security agent, trustee, nominee or agent may also, in the
event of enforcement of such security in accordance with its terms, assign the
benefit of such obligations and rights to a purchaser or assignee who acquires a
Group Company or all or part of its business from that person, security agent,
trustee, nominee or agent (or any receiver appointed by any of them).
23.
Further Assurance

23.1
Insofar as it is able to do so after Completion, the Seller shall (and shall
procure that the Relevant Sellers shall) from time to time and at their cost do,
execute and deliver or procure to be done, executed and delivered all such
further acts, documents and things reasonably required by the Purchaser in order
to give full effect to this Agreement.

23.2
For so long after Completion as any Share Seller or any nominee of it remains
the registered holder of any Shares, the Seller shall procure that such Share
Seller shall hold (or direct the relevant nominee to hold) the relevant Shares
and any distributions, property and rights deriving from it in trust for the
Purchaser (or the relevant Relevant Purchaser) and shall deal with the relevant
Shares and any distributions, property and rights deriving from it as the
Purchaser (or the relevant Relevant Purchaser) directs; in particular, the
Seller shall procure that the Share Seller shall exercise all voting rights as
the Purchaser (or the relevant Relevant Purchaser) directs or shall execute an
instrument of proxy or other document which enables the Purchaser (or the
relevant Relevant Purchaser) or its representative to attend and vote at any
meeting of the Group Company concerned.

23.3
For so long after Completion as any Business Seller or any nominee of it remains
the registered holder of any International Business Asset, the Seller shall
procure that it shall hold (or direct the relevant nominee to hold) that
International Business Asset and any distributions, property and rights deriving
from it in trust for the Purchaser (or the relevant Relevant Purchaser)
absolutely and shall deal with that International Business Asset and any
distributions, property and rights deriving from it as the Purchaser (or the
relevant Relevant Purchaser) directs.

24.
Entire Agreement

24.1
This Agreement, together with the Transaction Documents and any other documents
referred to in this Agreement or any Transaction Document, constitutes the whole
agreement between the Parties and supersedes any previous arrangements or
agreements between them relating to the sale and purchase of the Group.

24.2
Each Party confirms that it has not entered into this Agreement or any other
Transaction Document on the basis of any representation, warranty, undertaking
or other statement whatsoever by another Party or any of its Related Persons
which is not expressly incorporated into this Agreement or the relevant
Transaction Document and that, to the extent permitted by law, a Party shall
have no right or remedy in relation to action taken in connection with this
Agreement or any other Transaction Document other than pursuant to this
Agreement or the relevant Transaction Document and each Party waives all and any
other rights or remedies.

24.3
A Party’s only right or remedy in respect of any provision of this Agreement or
any other Transaction Document shall be for breach of this Agreement or that
Transaction Document, and no party shall have any right or remedy in respect of
misrepresentation (whether negligent or innocent and whether made prior to
and/or in this Agreement) and each Party waives all and any rights or remedies
in



53

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


respect of misrepresentation which it may have in relation to any matter to the
fullest extent permitted by law.
24.4
Save for any claim under or for breach of this Agreement or any other
Transaction Document, no Party nor any of its Related Persons shall have any
right or remedy, or make any claim, against another Party nor any of its Related
Persons in connection with the sale and purchase of the Group.

24.5
In this Clause 24, “Related Persons” means, in relation to a Party, members of
the Relevant Party’s Group and the Agents of that Party and of members of the
Relevant Party’s Group.

24.6
Nothing in this Clause 24 shall operate to limit or exclude any liability for
fraud.

25.
Severance and Validity

If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, it shall be
deemed to be severed from this Agreement. The remaining provisions will remain
in full force in that jurisdiction and all provisions will continue in full
force in any other jurisdiction.
26.
Variations

No variation of this Agreement shall be effective unless in writing and signed
by or on behalf of the Parties.
27.
Remedies and Waivers

27.1
No waiver of any right under this Agreement or any other Transaction Document
shall be effective unless in writing. Unless expressly stated otherwise a waiver
shall be effective only in the circumstances for which it is given.

27.2
No delay or omission by any Party in exercising any right or remedy provided by
law or under this Agreement, save to the extent otherwise provided in Schedule 4
(Seller’s Limitations on Liability), shall constitute a waiver of such right or
remedy.

27.3
The single or partial exercise of a right or remedy under this Agreement shall
not preclude any other nor restrict any further exercise of any such right or
remedy.

27.4
The rights and remedies provided in this Agreement are cumulative and do not
exclude any rights or remedies provided by law except as otherwise expressly
provided.

28.
Effect of Completion

The provisions of this Agreement, including but not limited to the Warranties,
and of the other Transaction Documents, shall continue in full force and effect
notwithstanding Completion.
29.
Third Party Rights

29.1
This Agreement is made for the benefit of the Parties and their successors and
is not intended to benefit any other person, and no other person shall have any
right to enforce any of its terms, except that:



54

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


(a)
Clause 11 (Purchaser’s Warranties and Undertakings) and Clause 18.2
(Confidentiality) are intended to benefit members of the Seller’s Group;

(b)
Clause 9 (Seller’s Warranties and Undertakings) and Clause 18.1
(Confidentiality) are intended to benefit members of the Purchaser’s Group;

(c)
Clause 9.2 is intended to benefit Employees;

(d)
Clause 24 (Entire Agreement) is intended to benefit a Party’s Related Persons;

(e)
each provision of this Agreement that is expressed to confer a benefit on a
Relevant Purchaser other than the Purchaser is intended to benefit each such
Relevant Purchaser;

(f)
each provision of this Agreement that is expressed to confer a benefit on a
Relevant Seller other than the Seller is intended to benefit such Relevant
Seller,

and each such Clause or provision shall be enforceable by any of them to the
fullest extent permitted by law, subject to the other terms and conditions of
this Agreement.  
29.2
The Parties may amend or vary this Agreement in accordance with its terms
without the consent of any other person.  

30.
Payments

30.1
Any amount payable by the Seller or the Guarantor to, or at the direction of,
the Purchaser under this Agreement shall, so far as possible, be deemed to be a
reduction of the Purchase Price and each of the Seller, the Guarantor and the
Purchaser shall to the extent permitted by law treat such payments as a
reduction of the Purchase Price for all tax purposes. Insofar as any
identifiable part of any payment made by the Seller or the Guarantor to, or at
the direction of, the Purchaser under this Agreement relates to any Group
Company, Group Business, International Business Contract, item of Business
Intellectual Property or other asset of the Group Businesses, that part of that
payment shall (in each case so far as possible) adjust that part of the Purchase
Price allocated to the relevant Group Company, Group Business, International
Business Contract, item of Business Intellectual Property or other asset of the
Group Businesses under the Purchase Price Allocation Agreement on a basis agreed
between the Seller and the Purchaser (each acting reasonably and in good faith).

30.2
The Parties shall consult with one another in good faith with a view to
determining the most appropriate mechanism and treatment of any payments to be
made or settled in accordance with this Agreement (including whether such
payments are made or received by the Purchaser as principal or on behalf of a
Relevant Purchaser) and the nature of any documentation that may be reasonably
required to reflect such mechanism and treatment. The Parties shall take into
account (inter alia) the consequences of any such payment and the impact on the
availability of any Relief (as defined in the Tax Deed) which has been claimed
by any Party or any Relevant Purchaser.

31.
Costs, Expenses and Stamp Duty

31.1
Except as expressly provided otherwise in this Agreement, each Party shall pay
its own costs and expenses in connection with the negotiation, preparation and
performance of this Agreement and the other Transaction Documents.



55

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


31.2
Subject to Clauses 31.3 and 31.4, the Purchaser shall bear the cost of all stamp
duty, notarial fees and all registration and transfer taxes and duties or their
equivalents in all jurisdictions (the “Transfer Taxes”) where such fees, taxes
and duties are payable as a result of the transfer of the Shares and Group
Businesses contemplated by this Agreement. The Purchaser shall be responsible
for arranging the payment of such stamp duty and all other such fees, taxes and
duties, including fulfilling any administrative or reporting obligation imposed
by the jurisdiction in question in connection with such payment.

31.3
If the Transfer Taxes (for the avoidance of doubt, calculated on the basis of
values set out in the Purchase Price Allocation Agreement) which are payable by
the Purchaser in respect of the acquisition of the Business carried on in
France, Germany and the UK (excluding any stamp duty land tax if and to the
extent that it is attributable to VAT being chargeable in respect of the
transfer of any Opted Property, where such VAT would not have been chargeable
but for the relevant Business Purchaser deciding not to exercise the option to
tax for VAT purposes in respect of that Opted Property) are more than the stamp
duty that would have been payable had the Business carried on in France, Germany
and the UK been transferred by transferring the shares in the Business Sellers
in the UK, France and Germany to the Purchaser at Completion then the Seller
shall pay to the Purchaser an amount in cash in euros which is equal to such
excess (the “Transfer Tax Payment”).

31.4
The Transfer Tax Payment shall be estimated by the Purchaser in accordance with
the values set out in the Purchase Price Allocation Agreement no less than 5
(five) Business Days prior to Completion (the “Estimated Transfer Tax Payment”)
and paid by the Seller to the Purchaser at Completion. The final Transfer Tax
Payment (the “Final Transfer Tax Payment”) will be calculated by the Purchaser
after Completion on the basis of the final values set out in the Purchase Price
Allocation Agreement. If: (i) the Final Transfer Tax Payment is greater than the
Estimated Transfer Tax Payment, the Seller shall pay to the Purchaser an amount
equal to the difference between the two amounts; and (ii) the Final Transfer Tax
Payment is less than the Estimated Transfer Tax Payment, the Purchaser shall pay
to the Seller an amount equal to the difference between the two amounts, such
payments to be made no later than fifteen (15) Business Days after the Final
Transfer Tax Payment is determined. The Purchaser shall, as soon as reasonably
practicable after determining its calculation of the Final Transfer Tax Payment,
provide the Seller with the calculations upon which such determination is based,
and the Seller shall be entitled to dispute such determination within thirty
(30) days of its receipt of such calculations by giving notice to the Purchaser
of such dispute and the reasons for such dispute (including reasonable detail of
such reasons) (the “Transfer Taxes Disputed Matters”) (a “Transfer Taxes Dispute
Notice”). If the Seller gives a valid Transfer Taxes Dispute Notice within such
thirty (30) days, the Seller and the Purchaser shall attempt in good faith to
reach agreement in respect of the Transfer Taxes Disputed Matters and, if they
are unable to do so within twenty-one (21) days of such notification, the Seller
or the Purchaser may by notice to the other require that the Transfer Taxes
Disputed Matters be referred to the Reporting Accountants and paragraphs 3.4 to
3.10 of Part 1 of Schedule 7 shall apply mutatis mutandis to the engagements and
the determination of the Reporting Accountants hereunder.

32.
Notices

32.1
Any notice or other communication to be given under or in connection with this
Agreement (“Notice”) shall be in the English language in writing and signed by
or on behalf of the Party giving it. A Notice may be delivered personally or
sent by pre-paid recorded delivery or international courier to the address
provided in Clause 32.3, and marked for the attention of the person specified in
that Clause.



56

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


32.2
A Notice shall be deemed to have been received:

(a)
at the time of delivery if delivered personally;

(b)
two (2) Business Days after the time and date of posting if sent by pre-paid
recorded delivery; or

(c)
three (3) Business Days after the time and date of posting if sent by
international courier,

provided that if deemed receipt of any Notice occurs after 6pm or is not on a
Business Day, deemed receipt of the Notice shall be 9am on the next Business
Day. References to time in this Clause 32 are to local time in the country of
the addressee.
32.3
The addresses for service of Notice are:

Seller:
Name: Scotts-Sierra Investments LLC
Address: 14111 Scottslawn Road, Marysville, Ohio 43041,
United States of America
For the attention of: General Counsel


Guarantor:
Name: The Scotts Miracle-Gro Company
Address: 14111 Scottslawn Road, Marysville, Ohio 43041,
United States of America
For the attention of: General Counsel


Purchaser:


Name: Garden Care Bidco Limited
Address: 6th Floor, 30 Broadwick Street, London,
United Kingdom, W1F 8JB
For the attention of: Simon Davidson


with a copy to Allen & Overy LLP, One Bishops Square, E1 6AD for the attention
of Gordon Milne (delivery of such copy shall not in itself constitute valid
notice).
32.4
A Party shall notify the other Party of any change to its details in Clause 32.3
in accordance with the provisions of this Clause 32, provided that such
notification shall only be effective on the later of the date specified in the
notification and five (5) Business Days after deemed receipt.

33.
Counterparts

This Agreement may be executed in counterparts and shall be effective when each
Party has executed and delivered a counterpart. Each counterpart shall
constitute an original of this Agreement, but all the counterparts shall
together constitute one and the same instrument.


57

--------------------------------------------------------------------------------



Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


34.
Time not of the Essence

Time shall not be of the essence of this Agreement whether as regards any dates,
times and periods mentioned, as regards any dates, times and periods which may
be substituted for them in accordance with this Agreement or by agreement in
writing between the Parties or otherwise.
35.
Governing Law and Jurisdiction

35.1
This Agreement, including any non-contractual obligations arising out of or in
connection with this Agreement, is governed by and shall be construed in
accordance with English law.

35.2
The Parties agree that the courts of England shall have exclusive jurisdiction
to hear and determine any suit, action or proceedings arising out of or in
connection with this Agreement (including any non-contractual obligations
arising out of or in connection with this Agreement) (“Proceedings”) and, for
such purposes, irrevocably submit to the jurisdiction of such courts.

36.
Agent for Service of Process

36.1
The Seller and the Guarantor each irrevocably appoint The Scotts Company (UK)
Limited, c/o White & Case LLP, 5 Old Broad St, London EC2N 1DW as its agent for
service of process in England.

36.2
If any person appointed as agent for service of process ceases to act as such
the relevant Party shall immediately appoint another person to accept service of
process on its behalf in England and notify the Purchaser of such appointment.
If it fails to do so within ten (10) Business Days the Purchaser shall be
entitled by notice to the relevant Party to appoint a replacement agent for
service of process.

This Agreement has been entered into by the Parties on the date first above
written.




58

--------------------------------------------------------------------------------




Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


Signed for and on behalf
of Scotts-Sierra Investments LLC
 
/s/ Katy Wiles



Signed for and on behalf
of The Scotts Miracle-Gro Company 
 
/s/ Thomas Randal Coleman



Signed for and on behalf
of Garden Care Bidco Limited
 
/s/ Simon Davidson





59

--------------------------------------------------------------------------------





Exhibit 2
Acceptance Notice pursuant to paragraph 1.2 of the Offer Letter
[ON THE LETTERHEAD OF SCOTTS-SIERRA INVESTMENTS LLC]
TO: Garden Care Bidco Limited
DATE: , 2017


We refer to the letter dated ,2017 from the Purchaser addressed to the Seller
and the Guarantor concerning the Offer for the acquisition of the Shares and
Businesses of the Companies listed in Parts 1 and 2 of Schedule 1 to the Sale
and Purchase Agreement (the “Offer Letter”).
Capitalised terms used but not otherwise defined herein shall have the same
meaning as ascribed to them in the Offer Letter.
The Seller hereby provides notice to the Purchaser of the Seller’s agreement to
accept the Offer and proceed with the Transaction on the terms and conditions
set out in the Sale and Purchase Agreement. Enclosed with this notice is the
Sale and Purchase Agreement executed by the Seller and the Guarantor. This
notice constitutes the acceptance notice from the Seller to the Purchaser for
the purposes of paragraph 1.2 of the Offer Letter.
This notice and any non-contractual obligations arising out of or in connection
with it shall be governed by and construed in accordance with English law.



on behalf of SCOTTS-SIERRA INVESTMENTS LLC,








